 

Exhibit 10.3

 

AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

 

THIS AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made and entered into as of the 4th day of May, 2016 (the
“Effective Date”), by and between Grove Street Hayes Valley LLC, a Delaware
limited liability company (“Seller”), and SRT SF Retail I, LLC, a Delaware
limited liability company (“Buyer”).

 

RECITALS

 

A.           Seller owns certain improved real property commonly known as 400
Grove Street, Unit C-1, San Francisco, California, in the City and County of San
Francisco, State of California, which is more particularly described on Exhibit
“A” attached hereto (excluding any improvements owned by any tenant pursuant to
its Lease) (the “Real Property”), together with all of Seller’s right, title and
interest, if any, in and to (i) all leases of space in said Real Property and
any guaranties of such leases (collectively, the “Leases”), (ii) all of the
Binding Contracts, if any, that have been approved by Buyer pursuant to
Paragraph 14, (iii) all intangible personal property, to the extent assignable
and related exclusively to the Real Property, including but not limited to, any
such (A) warranties, guaranties and indemnities, (B) governmental licenses,
permits, or similar rights, (C) plans, drawings, specifications, surveys,
engineering reports, other technical descriptions and any names by which the
improvements on the Real Property may be known or identified, including its
street address; but excluding any contracts other than the Leases and, to the
extent approved by Buyer pursuant to Paragraph 14, the Binding Contracts (with
the exception of such excluded property, the property described in this
subparagraph (iii) is collectively referred to as the “Intangible Property”),
and (iv) any tangible personal property owned by Seller and located in the Real
Property excluding any such property which is owned by any tenant or integrated
with the property manager’s operation of other properties (the “Personal
Property”) are hereinafter collectively referred to as the “Property”.

 

B.           Concurrently herewith, (i) Octavia Gateway Holdings, LLC, a
Delaware limited liability company (“Octavia Seller”) and Buyer have entered
into that certain Agreement of Purchase and Sale and Joint Escrow Instructions,
dated as of even date herewith (the “Octavia Purchase Agreement”), and (ii)
Hayes Street Hayes Valley LLC, a Delaware limited liability company (“Hayes
Seller”, and together with Octavia Seller, “Other Sellers”) and Buyer have
entered into that certain Agreement of Purchase and Sale and Joint Escrow
Instructions, dated as of even date herewith (the “Hayes Purchase Agreement”,
and together with the Octavia Purchase Agreement, the “Other Purchase
Agreements”).

 

C.           Buyer desires to purchase from Seller, and Seller desires to sell
to Buyer, the Property on and subject to the terms and conditions of this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree as follows:

 

1.          Purchase and Sale. Seller agrees to sell to Buyer, and Buyer agrees
to purchase from Seller, the Property upon the terms and conditions set forth in
this Agreement.

 

2.          Purchase Price. The Purchase Price (“Purchase Price”) for the
Property shall be Two Million Eight Hundred Ninety Thousand and 00/100 Dollars
($2,890,000.00). The Purchase Price shall be payable as follows:

 



 1 

 

 

(a)          Deposit. Prior to 5:00 P.M. (Pacific Time) on the second (2nd)
Business Day after the Effective Date (the “Initial Deposit Deadline”), Buyer
shall deliver or cause to be delivered to First American Title Insurance
Company, at 101 Mission Street, Suite 1600, San Francisco, CA 94105, attention:
Heather Kucala (“Escrow Holder”), cash or other immediately available funds in
the amount of Seventy-Five Thousand and 00/100 Dollars ($75,000.00) (the
“Initial Deposit”). In the event that the Initial Deposit is not timely funded
on or before the Initial Deposit Deadline for any reason, then this Agreement
shall be automatically null and void and of no further force and effect (and
Buyer shall have no rights, and Seller shall have no obligations, under this
Agreement of any kind or nature). Prior to 5:00 P.M. (Pacific Time) on the
second (2nd) Business Day following the Contingency Date, Buyer shall deliver or
cause to be delivered to Escrow Holder cash or other immediately available funds
in the amount of Seventy-Five Thousand and 00/100 Dollars ($75,000.00) (the
“Additional Deposit”). The Initial Deposit and, if and when deposited with
Escrow Holder, the Additional Deposit, are collectively referred to herein as
the “Deposit”. The Deposit shall be invested in an interest earning account
designated by Buyer, subject to Seller’s reasonable approval, and any interest
earned thereon shall be a part of the Deposit for all purposes under this
Agreement. At the Close of Escrow, the Deposit, and any interest accruing
thereon, shall be applied and credited toward payment of the Purchase Price.

 

(b)          Cash Balance. On or before 11:00 A.M. (Pacific Time) on the Closing
Date, Buyer shall deposit into Escrow cash or other immediately available funds
in the amount of the balance of the Purchase Price, as adjusted by Buyer’s share
of expenses and prorations.

 

(c)          Independent Consideration. Contemporaneously with the execution and
delivery of this Agreement, Buyer has paid to Seller as further consideration
for this Agreement, in cash, the sum of $100.00 (the "Independent
Consideration"), in addition to the Deposit and the Purchase Price and
independent of any other consideration provided hereunder, which Independent
Consideration is fully earned by Seller and is non-refundable under all
circumstances.

 

3.          Escrow.

 

(a)          Opening of Escrow. Buyer and Seller shall promptly evidence the
opening of Escrow by delivering a fully executed copy of this Agreement to
Escrow Holder.

 

(b)          Close of Escrow. The Close of Escrow shall occur, if at all, on the
Closing Date. The “Closing Date” means the date that is twenty (20) days after
the Contingency Date, provided that such date is a Business Day which is
followed by a Business Day, otherwise the Closing Date shall be the next soonest
date that is a Business Day which is followed by a Business Day. Buyer and
Seller hereby authorize their respective attorneys to execute and deliver to
Escrow Holder any additional or supplementary instructions as may be necessary
or convenient to implement the terms of this Agreement and close the
transactions contemplated hereby, provided such instructions are consistent with
and merely supplement this Agreement and shall not in any way modify, amend or
supersede this Agreement. Such supplementary instructions, together with the
escrow instructions set forth in this Agreement, as they may be amended from
time to time by the parties, shall collectively be referred to as the “Escrow
Instructions”. The Escrow Instructions may be amended and supplemented by such
standard terms and provisions as the Escrow Holder may request the parties
hereto to execute, provided that any such standard terms and provisions do not
materially increase Seller’s or Buyer’s obligations hereunder or materially
decrease Seller’s or Buyer’s rights hereunder. The parties hereto and Escrow
Holder acknowledge and agree that in the event of a conflict between any
provision of such standard terms and provisions supplied by the Escrow Holder
and the Escrow Instructions, the Escrow Instructions shall prevail.

 

4.          Buyer’s Investigations.

 

(a)          Access to and Delivery of Materials. Buyer hereby acknowledges that
prior to the Effective Date, Seller has delivered to Buyer or made available for
Buyer’s review the documents listed on Exhibit “B” attached hereto
(collectively, “Seller’s Documents”). Seller shall also make available to Buyer,
promptly following Buyer’s written request, any other documents in Seller’s
possession, other than Excluded Documents, which are reasonably requested by
Buyer with respect to the Property. As used herein, “Excluded Documents” shall
mean any documents involving either Seller’s financing or refinancing of the
Property, any purchase and sale agreements and correspondence pertaining to
Seller’s acquisition of the Property, any documents pertaining to the potential
acquisition of the Property by any past or prospective purchasers, any third
party purchase inquiries and correspondence, appraisals of the Property,
attorney-client privileged documents, internal budgets or financial projections,
and any other internal documents. Except as may otherwise be expressly set forth
in Paragraph 12 below, all third party reports are delivered to Buyer without
representation or warranty by or recourse against, Seller or any third party
preparing such report or any of their respective direct or indirect partners,
managers, members, employees, officers, directors, agents, subsidiaries or
affiliates, and its or their respective successors and assigns (and Buyer hereby
releases the same from and against any obligation or liability in connection
therewith). On termination of this Agreement for any reason, Buyer shall
promptly destroy all Seller’s Documents and other information, of whatever
nature and in whatever form, with respect to the Property, heretofore or
hereafter delivered by Seller or obtained by Buyer and/or created by or on
behalf of Buyer in reliance upon such information, without any copies being
retained by Buyer. In any such event, and as a covenant which shall survive the
termination of this Agreement, all such information, as well as the terms of
this Agreement, shall be treated by Buyer as confidential and none of it shall
be disclosed by Buyer to any other party thereafter for any purpose or in any
context, except as provided in Paragraph 20 below.

 



 2 

 

 

(b)          Due Diligence.

 

(i)          General. On or before the date which is twenty (20) days after the
Effective Date (the “Contingency Date”), Buyer shall have completed any and all
due diligence activities which Buyer may choose to conduct or commission,
including without limitation, a review of: Seller’s Documents, any other
documents made available to Buyer, the condition of title to the Real Property
as disclosed by the PTR, the condition of the improvements located on the Real
Property and all operating systems relating thereto, the presence of Hazardous
Materials, if any, the status of Binding Contracts and the Leases, compliance
with Governmental Regulations, the development potential (or lack thereof) of
the Real Property, and any and all other matters of similar or dissimilar nature
relating in any way to the Property or Buyer’s purchase of the Property
(collectively, the “Due Diligence”).

 

(ii)         Estoppels. In connection with such Due Diligence, Seller shall work
diligently to have (A) the tenants under the Leases execute an estoppel
certificate for the benefit of Seller, Buyer and Buyer’s lender in the form
attached hereto as Exhibit “C” and (B) 400 Grove Street Owners’ Association (the
“Association”) execute an estoppel certificate for the benefit of Seller, Buyer
and Buyer’s lender in the form attached hereto as Exhibit “M”, in each case with
such terms as have been previously approved by Buyer (i.e., Buyer shall review
and approve each such completed estoppel certificate prior to the date that it
is distributed to the tenant or the Association, as applicable, for review and
execution by such tenant or the Association, as applicable), provided that
Seller shall not be in breach of this sentence in the event that, despite its
diligent efforts, it fails to obtain such executed estoppel certificates from
the tenants and/or the Association. Buyer shall so approve each such estoppel
certificate (which approval shall not be unreasonably withheld), or provide its
comments thereto, within two (2) Business Days following its receipt of the same
otherwise Buyer shall be deemed to have approved the same. Seller shall promptly
deliver to Buyer all executed estoppel certificates received by Seller. Seller
makes no representation as to the number of estoppel certificates, if any, that
will be returned to Buyer. In the event executed estoppel certificates are not
received on or before the date that is two (2) Business Days prior to the
Closing Date from all tenants of the Real Property and the Association, dated no
earlier than thirty (30) days prior to the Closing Date, and without material
adverse factual disclosure compared to the form of estoppel distributed to such
tenant or the Association, as applicable, for its review and execution pursuant
to the terms hereof (collectively, the “Required Estoppels”), then Buyer shall
have the right to terminate this Agreement and upon any such termination receive
a refund of its Deposit; provided, however, that any objection by Buyer to any
executed estoppel certificate must be raised by Buyer within two (2) Business
Days following its receipt of the same otherwise such estoppel certificate shall
be deemed to satisfy the requirements of this Paragraph. Notwithstanding
anything contained herein to the contrary, in no event shall any fact or issue
disclosed in any tenant’s Lease or made on Exhibit “J” attached hereto,
constitute a material adverse factual disclosure or otherwise be objected to by
Buyer.

 

(iii)        Contracts. Notwithstanding anything contained herein to the
contrary, Seller shall terminate all of its listing agreements and property
management agreements, to the extent relating to the Property, at its expense as
of the Close of Escrow (provided that this obligation to terminate listing
agreements and property management agreements shall only apply to those
agreements entered into by Seller to the extent the same apply to the Real
Property, and shall in no event apply to any listing agreements or property
management agreements entered into by the Association).

 

(iv)        Third Party Communications. Notwithstanding anything to the contrary
contained herein, Buyer shall not (i) communicate with any tenants under the
Leases with respect to the Property without affording Seller a reasonable
opportunity to have a representative of Seller participate in any conversations
with such tenants or (ii) contact any governmental authority having jurisdiction
over the Property with respect to the Property, other than in connection with
Buyer’s due diligence evaluation of the Property to verify zoning and/or
compliance matters, without obtaining the prior written consent of Seller and
without affording Seller a reasonable opportunity to have a representative of
Seller participate in any conversations with such governmental authority.

 



 3 

 

 

(c)          Buyer’s Right to Terminate. Buyer may at Buyer’s election and
discretion terminate this Agreement, for any reason or no reason, at any time
prior to 5:00 P.M. (Pacific Time) on the Contingency Date by delivering written
notice thereof to Seller and Escrow Holder, and upon such termination, Paragraph
5(c) shall apply. If Buyer elects not to terminate this Agreement in accordance
with the foregoing sentence, Buyer shall deliver to Seller and Escrow Holder,
prior to 5:00 P.M. (Pacific Time) on the Contingency Date, written notice of
Buyer’s intent to proceed with the acquisition of the Property under the terms
of this Agreement (the “Approval Notice”), and the Deposit shall thereupon
become non-refundable to Buyer except as otherwise expressly provided in this
Agreement. In the event that Buyer fails to timely deliver the Approval Notice
pursuant to the terms of this Paragraph 4(c), then Buyer shall be deemed to have
terminated this Agreement pursuant to this Paragraph 4(c) and Paragraph 5(c)
shall apply.

 

(d)          Access by Buyer. Subject to the rights of tenants and the
requirements of Paragraph 4(e), at Buyer’s sole cost and expense, Buyer and
Buyer’s agents and representatives shall have the right, upon no less than one
(1) Business Day’s prior notice to Seller, to enter upon the Real Property at
all reasonable times in order to conduct such inspections, tests or studies as
Buyer may deem appropriate (including, without limitation, for the preparation
of an ALTA/NSPS Land Title Survey of the Real Property), excluding invasive
investigations of the land or improvements thereon; except that any such entry
shall be coordinated with Seller and Seller’s property manager or other agent of
Seller in control of the Property, and shall be conducted in such a manner as to
not materially interfere with the on-going operation of the Property. Any damage
caused to the Property in connection with any inspection, test, or study shall
be promptly and fully repaired by Buyer and the Property returned to its prior
condition, all at Buyer’s cost, which obligation shall survive any termination
of this Agreement. In no event shall Buyer, prior to the Close of Escrow,
indicate in any way that Buyer owns or holds any other rights of any nature in
the Property or any portion thereof, or that Buyer is in any manner acting on
behalf of Seller. Buyer shall keep the Property free and clear of any mechanic’s
liens or materialmen’s liens arising out of any of Buyer’s activities or those
of its agents and representatives, which obligation shall survive any
termination of this Agreement. Not less than two (2) Business Days prior to any
work being conducted on the Real Property by or for the benefit of Buyer, which
work could be the basis for the filing of a mechanic’s lien claim against the
Real Property if such work were not duly paid for, Buyer shall obtain Seller’s
written consent and shall allow Seller to post such notices of
non-responsibility with respect thereto as Seller may deem appropriate. Further,
except for the mere discovery of existing conditions on or affecting the
Property or to the extent arising from the active negligence or willful
misconduct of Seller, Buyer hereby agrees to indemnify, defend and hold Seller
harmless from and against any and all loss, cost, liability or expense arising
out of the acts or omissions of Buyer and/or its agents or representatives in
connection with any such entry, inspection, test, study or other activity,
including without limitation all legal expenses reasonably incurred by Seller in
connection therewith. The indemnity provided herein shall survive the Close of
Escrow and any termination of this Agreement and shall not be limited by the
insurance required to be maintained under Paragraph 4(e).

 

(e)          Insurance. Prior to Buyer entering upon the Real Property, or any
other person or entity entering upon the Real Property pursuant to Buyer’s
rights under Paragraph 4(d) (each a “Consultant”), Buyer shall, and shall cause
each and every such Consultant, to furnish Seller with a certificate of
insurance evidencing that Seller has been added as an additional insured under
an insurance policy maintained by Buyer or such Consultant, as applicable, and
all premiums due on the policy have been paid. Each such insurance policy shall
be from an insurer licensed in the State of California with a rating by A.M.
Best of A- or higher, and provide coverage against any claim for personal
liability or property damage caused by Buyer or such Consultant, as applicable,
and its respective agents or representatives, with a combined single limit
liability of not less than One Million Dollars ($1,000,000) per occurrence and
Two Million Dollars ($2,000,000) in the aggregate.

 

5.          Conditions to the Close of Escrow.

 

(a)          Conditions Precedent to Buyer’s Obligations. The Close of Escrow
and Buyer’s obligations with respect to the consummation of the transactions
contemplated by this Agreement are subject to the timely satisfaction or waiver
by Buyer of the following conditions:

 



 4 

 

 

(i)          Representations, Warranties and Covenants of Seller. Seller shall
have duly performed in all material respects all material covenants to be
performed by Seller hereunder, and all of Seller’s representations and
warranties set forth in Paragraph 12 shall be true and correct as of the
Effective Date and the Closing Date (except to the extent that Paragraph 12
expressly provides that such representations and warranties are made as of the
Effective Date) in all material respects.

 

(ii)         Delivery of Documents. Seller shall have delivered all of the duly
executed documents required to be delivered by Seller pursuant to Paragraph
6(a).

 

(iii)        Title Insurance. As of the Close of Escrow, First American Title
Insurance Company (the “Title Company”) shall have issued or shall have
unconditionally committed to issue an ALTA extended coverage owner’s policy of
title insurance showing title to the Real Property vested in Buyer subject only
to the Permitted Exceptions, with a liability amount equal to the Purchase
Price, which includes an endorsement providing affirmative mechanics’ and
materialmen’s lien coverage against liens for services, labor or material
arising out of the work described in Paragraph 5(a)(iii)(z) below, which
endorsement shall be in a form reasonably acceptable to Buyer and Buyer’s lender
(the “Title Policy”). Buyer has obtained from the Title Company that certain
preliminary title report with respect to the Property, dated as of March 17,
2016, and issued under order no. NCS-787084-5-SF (the “PTR”), containing such
exceptions as the Title Company would specify in the Title Policy and copies of
all documents of record identified as exceptions in such PTR. On or before the
date that is five (5) days prior to the Contingency Date (or within five (5)
days after Buyer’s receipt of any supplemental preliminary title report that is
delivered to Buyer later than the date that is five (5) days prior to the
Contingency Date), Buyer shall have the right to give written notice to Seller
disapproving any items identified as exceptions in such PTR (or supplemental
preliminary title report), and identifying the items and/or exceptions
disapproved (a “Title Disapproval”). Notwithstanding anything contained herein
to the contrary, Buyer shall have no right to deliver a Title Disapproval with
respect to any exception contained in any such supplemental preliminary title
report which (1) was also contained in the original PTR or (2) would constitute
a Permitted Exception regardless of whether or not included in any such report.
Any exceptions in the PTR or any supplemental preliminary title report not
timely disapproved by Buyer with a Title Disapproval shall be deemed to have
been approved by Buyer, other than those items Seller is obligated to remove in
the last sentence of this Paragraph. Upon Buyer’s delivery of a Title
Disapproval, Seller may elect, in its sole discretion, to remove (or otherwise
modify or cure in a manner reasonably satisfactory to Buyer) said disapproved
item or items at or prior to the Close of Escrow, by delivering written notice
of such election to Buyer not later than three (3) days following the date
Seller receives a Title Disapproval. If Seller does not notify Buyer in writing
that Seller will eliminate (or otherwise cure to Buyer’s reasonable
satisfaction) such disapproved exceptions or matters within such three (3) day
period, Seller shall be deemed to have elected not to remove (or otherwise cure)
such exception and Buyer shall have five (5) days following the date Seller
received the Title Disapproval to terminate this Agreement in accordance with
Paragraph 5(c). If Buyer fails to so terminate this Agreement, Buyer shall be
deemed to have withdrawn its disapproval and approved such exception, other than
those items Seller is obligated to remove in the last sentence of this
Paragraph. The term “Permitted Exceptions” shall mean: the specific exceptions
listed in the PTR and any supplemental preliminary title report approved or
deemed approved by Buyer or which Seller has agreed to cure in a manner
reasonably acceptable to Buyer; applicable zoning and building ordinances and
land use regulations; such state of facts as would be disclosed by a survey or
physical inspection of the Property; the lien of taxes and assessments not yet
delinquent; any standard form exclusions from coverage set forth in the jacket
of the Title Policy; any exceptions caused by Buyer, its agents, representatives
or employees; any liens arising from or related to Lease Inducement Costs for
which Buyer is liable pursuant to Paragraph 9(f); and the rights of the tenants
under the Leases, as tenants only. It shall not be a condition to the Close of
Escrow if Buyer elects to obtain any endorsements (other than the mechanic’s
lien endorsement contemplated above), requests reinsurance or coinsurance, or
otherwise elects to obtain any different or additional coverage in excess of
that provided by the Title Policy, and in no event shall the Close of Escrow be
delayed by reason of having to obtain a survey or to fulfill any other necessary
title requirement, so long as the Title Company is in position to issue the
Title Policy as of the Closing Date. Notwithstanding the foregoing provisions of
this Paragraph 5(a)(iii) to the contrary, subject to the terms and conditions of
this Agreement, (y) Seller does agree to deliver title to the Real Property at
the Close of Escrow free and clear of liens of any deeds of trust and/or
mortgages created by, under or through Seller or any Affiliate of Seller, which
liens Seller shall cause to be released at or prior to the Close of Escrow (with
Seller having the right to apply the Purchase Price or a portion thereof for
such purpose), and (z) Seller agrees to use commercially reasonable efforts to
remove or cause to be insured over by the Title Company, in a manner reasonably
acceptable to Buyer, any mechanics’ or materialmen’s liens on or attaching to
the Real Property relating to or arising out of any work of improvement
contracted for by or on behalf of Seller or any Affiliate of Seller. If
reasonably requested by the Title Company in connection with the issuance of
affirmative mechanic’s and materialmen’s lien coverage to Buyer and/or Buyer’s
lender, Seller shall provide the Title Company with a mechanics lien indemnity,
in form reasonably acceptable to the Title Company and Seller, with respect to
any work of improvement performed on or benefitting the Real Property (and/or
the project of which the Real Property is a part) which was contracted for by or
on behalf of Seller or any Affiliate of Seller.

 



 5 

 

 

(iv)        No Material Defaults Under Other Purchase Agreements. No material
breach or material default by any of the Other Sellers shall exist under any of
the Other Purchase Agreements.

 

(v)         Estoppel Certificates. Buyer shall have received the Required
Estoppels pursuant to Paragraph 4(b)(ii).

 

(b)          Conditions Precedent to Seller’s Obligations. The Close of Escrow
and Seller’s obligations with respect to the consummation of the transactions
contemplated by this Agreement are subject to the timely satisfaction or waiver
by Seller of the following conditions:

 

(i)          Representations, Warranties and Covenants of Buyer. Buyer shall
have duly performed in all material respects each and every material covenant of
Buyer hereunder, and all of Buyer’s representations and warranties set forth in
this Agreement shall be true and correct as of the Effective Date and the
Closing Date (except to the extent that Paragraph 13 expressly provides that
such representations and warranties are made as of the Effective Date) in all
material respects.

 

(ii)         Delivery of Documents and Purchase Price. Buyer shall have timely
delivered the Purchase Price pursuant to the provisions of Paragraph 2, and
shall have delivered all of the duly executed documents required to be delivered
by Buyer pursuant to Paragraph 6(b).

 

(iii)        No Material Defaults Under Other Purchase Agreements. No material
breach or material default by Buyer shall exist under any of the Other Purchase
Agreements.

 

(c)          Effect of Termination. In the event any condition set forth in this
Paragraph 5 is not timely satisfied, unless waived by the applicable party,
Buyer or Seller, as applicable, shall have the right to terminate this Agreement
and if this Agreement is so terminated or is terminated by either party pursuant
to any other provision of this Agreement giving that party the right to do so,
then:

 

(i)          Termination of Agreement. This Agreement, the Escrow, and the
rights and obligations of Buyer and Seller shall terminate, except as otherwise
expressly provided herein;

 

(ii)         Return of Deposit. Except as otherwise provided herein (including,
without limitation, as provided in Paragraph 18(b)), the Deposit, and any
interest accruing thereon, shall be promptly returned to Buyer and any documents
and monies deposited by the parties which are then held by Escrow Holder shall
be returned to the party depositing same; and

 

(iii)        Cancellation Fees and Expenses. Any cancellation charges required
to be paid to Escrow Holder and the Title Company shall be borne equally by
Buyer and Seller (unless one party is in breach or default hereunder in which
case the defaulting party shall pay the cancellation charges), and all other
charges shall be borne by the party incurring same.

 

(d)          Close of Escrow. It is contemplated that the transaction shall be
closed by means of the concurrent delivery of the documents of title, the
commitment to deliver the Title Policy and the payment of the Purchase Price.
Notwithstanding the foregoing, there shall be no requirement that Seller and
Buyer physically meet for the Close of Escrow, and all documents to be delivered
at the Close of Escrow shall be delivered to the Escrow Holder unless the
parties hereto mutually agree otherwise. Seller and Buyer agree to use
reasonable efforts to complete all requirements for the Close of Escrow prior to
the Closing Date. Seller and Buyer also agree that disbursement of the Purchase
Price, as adjusted by the prorations, shall not be conditioned upon the
recording of the Deed, but rather, upon the satisfaction or waiver of all
conditions precedent to the Close of Escrow and the irrevocable agreement by the
Title Company to issue the Title Policy without reservation for any “gap”
between Close of Escrow and the recordation of the Deed. The date upon which
such satisfaction or waiver and such irrevocable agreement occurs shall be the
“Close of Escrow”.

 



 6 

 

 

6.          Deliveries to Escrow Holder.

 

(a)          Seller’s Deliveries. Seller hereby covenants and agrees to deliver
or cause to be delivered to Escrow Holder at least one (1) Business Day prior to
the Closing Date the following instruments and documents:

 

(i)          Deed. A grant deed (“Deed”), duly executed and acknowledged in
recordable form by Seller, conveying Seller’s interest in the Real Property to
Buyer. The Deed shall be in the form attached hereto as Exhibit “D”.

 

(ii)         Bill of Sale. A bill of sale (“Bill of Sale”) duly executed by
Seller, conveying to Buyer, without warranty, all of Seller’s right, title and
interest in and to the Personal Property. The Bill of Sale shall be in the form
of Exhibit “E” attached hereto.

 

(iii)        General Assignment. An assignment and assumption (“General
Assignment”), duly executed by Seller, assigning to Buyer, without warranty, all
of Seller’s right, title and interest in and to any and all Intangible Property,
Leases and any Binding Contracts, all to the extent transferable by Seller. The
General Assignment shall be in the form of Exhibit “F” attached hereto.

 

(iv)        Non-Foreign Certifications. A certificate duly executed by Seller,
in the form of Exhibit “G” attached hereto, and a California Form 593-C executed
by Seller.

 

(v)         Proof of Authority. Such proof of Seller’s authority and
authorization to enter into this Agreement and the transactions contemplated
hereby, and such proof of the power and authority of the individual(s) executing
and/or delivering any instruments, documents or certificates on behalf of Seller
to act for and bind Seller as may be reasonably required by Title Company.

 

(vi)        Notice to Tenants. Notices to all lessees under the Leases for the
Property, if any, in the form of Exhibit “H” attached hereto, duly executed by
Seller. Buyer shall promptly provide to Seller all necessary information
regarding the Buyer required to complete the tenant notices, if any.

 

(vii)       Owner’s Affidavit and Gap Indemnity. An owner’s affidavit in the
form of Exhibit “I” attached hereto and a gap indemnity in a form reasonably
acceptable to Seller and the Title Company, each duly executed by Seller.

 

(b)          Buyer’s Deliveries. Buyer hereby covenants and agrees to deliver or
cause to be delivered to Escrow Holder at least one (1) Business Day prior to
the Closing Date the following instruments and documents:

 

(i)          General Assignment. A counterpart of the General Assignment, duly
executed by Buyer.

 

(ii)         Proof of Authority. Such proof of Buyer’s authority and
authorization to enter into this Agreement and the transactions contemplated
hereby, and such proof of the power and authority of the individual(s) executing
and/or delivering any instruments, documents or certificates on behalf of Buyer
to act for and bind Buyer as reasonably may be required by Title Company.

 

7.          Deliveries Upon Close of Escrow. Promptly following the Close of
Escrow, outside of the escrow with Escrow Holder, Seller shall deliver to Buyer:

 

(a)          Documents. Any originals of the Leases and any Binding Contracts in
Seller’s possession.

 



 7 

 

 

(b)          Personal Property. Subject to the terms of the Leases and any
Binding Contracts, possession of the Personal Property, including without
limitation all keys and access codes to the improvements on the Real Property in
Seller’s possession.

 

8.          Costs and Expenses. Buyer shall pay the title premium for the Title
Policy, including the standard coverage portion and all title premiums
associated with any ALTA extended coverage requested by Buyer and any title
endorsements requested by Buyer. Buyer shall pay the cost of any survey
commissioned by Buyer in connection with obtaining extended title coverage.
Buyer shall pay all other due diligence expenses incurred by Buyer. Buyer shall
pay all of Escrow Holder’s charges. Seller shall pay the City and County of San
Francisco transfer tax and recording charges with respect to the Deed. Buyer and
Seller shall each bear their own legal and professional fees and expenses and
any other costs incurred by such party.

 

9.          Prorations.

 

(a)          General. Subject to the following provisions of this Paragraph 9,
rentals, revenues, and other income, if any, from the Property, and real
property taxes and operating expenses affecting the Property, which are
customarily prorated by buyers and sellers of real property located in the City
and County of San Francisco, shall be prorated on an accrual basis as of
midnight on the day preceding the Close of Escrow. For purposes of calculating
prorations, Buyer shall be deemed to be in title to the Property, and therefore
entitled to the income and responsible for the expenses, for the entire day upon
which the Close of Escrow occurs.

 

(b)          Rent.

 

(i)          Rents. With the sole exception of Percentage Rents, which shall be
prorated in accordance with the terms of Paragraph 9(b)(ii) below, all rents,
license fees and other income and payments received from tenants under any and
all Leases (collectively, “Rents”) shall be apportioned on the basis of the
period for which the same is payable and if, as and when collected, as follows:
Buyer shall apply all Rents received after the Close of Escrow in the following
order of priority: (x) first, to payment of the current Rents then due for the
month in which the Close of Escrow occurs, which amount shall be apportioned
between Buyer and Seller as set forth in Paragraph 9(a) (with Seller’s portion
thereof to be delivered to Seller); (y) second, to Rents applicable to the
period of time after the Close of Escrow, which amount shall be retained by
Buyer; and (z) thereafter, to Rents applicable to the period of time prior to
the Close of Escrow but not collected by Seller as of the Close of Escrow
(collectively, “Uncollected Rents”), which amount shall be delivered to Seller.
Buyer shall use reasonable efforts (which shall not include any obligation to
file suit or take enforcement action under the Lease), to collect Uncollected
Rents. Seller shall have no right to pursue the collection of Uncollected Rents.
Any Rents received by Buyer shall be applied as provided above, and Buyer shall
remit to Seller any such sums received by Buyer to which Seller is entitled
within five (5) Business Days after receipt thereof. Buyer shall bill the
tenants under the Leases for any Uncollected Rents and use its commercially
reasonable efforts to collect the same.

 

(ii)         Percentage Rents. Percentage rent or overage rent (collectively,
“Percentage Rents”) under the Leases shall be prorated between Buyer and Seller
on a lease by lease basis with Seller entitled to the portion of total
Percentage Rent paid under each Lease for the “Lease Year” in which the Close of
Escrow occurs (the “Subject Lease Year”) which is in the same ratio to total
Percentage Rent paid with respect to such Subject Lease Year under the subject
Lease as the ratio of (i) the number of days of said Subject Lease Year which
Seller was the landlord under the subject Lease to (ii) the total number of days
in said Subject Lease Year. Buyer shall be entitled to the balance of Percentage
Rent paid under each Lease with respect to the Subject Lease Year. As used
herein, the term “Lease Year” means the twelve (12) month period as to which
annual Percentage Rent is owed under each Lease. The foregoing proration shall
be made as follows on a lease by lease basis: (i) subject to the balance of this
Paragraph 9(b)(ii), Seller shall retain all Percentage Rent payments received by
it on and prior to the Close of Escrow and Buyer shall retain all Percentage
Rent payments received by it after the Close of Escrow; (ii) as promptly as
possible after the date of the Close of Escrow, Seller shall deliver to Buyer a
statement of all Percentage Rent collected by Seller with respect to the Subject
Lease Year, if any, on a lease by lease basis along with a copy of the
Percentage Rent invoices and sales reports which support such collections, (iii)
for each Lease, not later than forty-five (45) days after the date the last
Percentage Rent payment with respect to the Subject Lease Year is due, Buyer
shall deliver to Seller a statement of all Percentage Rent owed, collected or
deemed collectable by Buyer, along with a copy of the annual reconciliation of
Percentage Rent owed for the Subject Lease Year and the related sales
information backup; and, (iv) for each Lease, within fifteen (15) days after the
date the statement and reconciliation described in clause (iii) above is
delivered to Seller, Buyer shall pay to Seller or Seller shall pay to Buyer,
whichever is applicable, the positive difference, if any, between (a) the total
Percentage Rental collected by such party with respect to such Lease for the
Subject Lease Year and (b) the product of (y) the average daily Percentage
Rental received with respect to such Lease for the Subject Lease Year after
taking into account the annual reconciliation and (z) the actual number of days
such party was the owner of the Property during the Subject Lease Year. If
Percentage Rent is thereafter collected by Buyer from delinquent tenants, Buyer
shall promptly pay to Seller a portion thereof which is equal to the ratio of
(i) the number of days of the Subject Lease Year in which Seller was the
landlord, to (ii) the total number of days in the Subject Lease Year.

 



 8 

 

 

(c)          Reimbursable Tenant Expenses. Prior to the Close of Escrow, the
parties shall reasonably estimate the Reimbursable Tenant Expenses due to Seller
for expenses actually incurred by Seller during the portion of the calendar year
preceding the date upon which the Close of Escrow occurs (“Seller’s Estimated
Reimbursable Tenant Expenses”). If, prior to the Close of Escrow, Seller has
collected more payments for estimated Reimbursable Tenant Expenses for the year
in which the Close of Escrow occurs from tenants of the Real Property than
Seller’s Estimated Reimbursable Tenant Expenses, then, Buyer shall receive a
credit at the Close of Escrow in the amount of such excess. However, if, prior
to the Closing Date, Seller has collected less payments for Reimbursable Tenant
Expenses for the year in which the Close of Escrow occurs than Seller’s
Estimated Reimbursable Tenant Expenses, then, Buyer shall use its reasonable
efforts to collect the same from the tenants on and subject to the terms of
their respective Leases (which shall not include any obligation to file suit or
take enforcement action under the Lease) and, as and when the amount of such
underpayment is received from the tenants and payable to Seller pursuant to the
terms of Paragraph 9(b)(i), such amount shall be paid to Seller in reimbursement
for such underpayment. Seller shall have no right to collect any such amounts
from the tenants under the Leases. As used herein, the term “Reimbursable Tenant
Expenses” shall mean payments required to be paid by tenants under Leases for
such tenant’s share of ad valorem taxes, insurance, common area maintenance
and/or other operating expenses of the Property.

 

(d)          Taxes and Assessments. All non-delinquent real estate taxes,
personal property taxes and current installments of assessments affecting the
Property which are payable by Seller shall be prorated as of the Close of Escrow
based on the actual current tax bill, or if such tax bill is not available, the
latest available tax information for the tax year in which the Closing occurs
(“Current Tax Year”) (with Seller and Buyer each being responsible for a pro
rata share of such taxes and assessments based upon the number of days in the
Current Tax Year occurring before the Closing Date, in the case of Seller, and
on and after the Closing Date, in the case of Buyer); provided, however, Seller
shall not be liable for any supplemental or escape taxes or assessments arising
from the transfer of the Property pursuant to this Agreement or any other events
triggering reassessment occurring on or after the Close of Escrow. All
delinquent taxes and assessments, if any, affecting the Property which are
payable by Seller shall be paid at the Close of Escrow from funds accruing to
Seller. Any refunds of real estate taxes and assessments attributable to the
period prior to the Close of Escrow shall, subject to the rights of tenants, be
paid to Seller upon receipt, whether such receipt occurs before or after the
Close of Escrow.

 

(e)          Operating Expenses. All utility service charges for electricity,
heat and air conditioning service and other utilities, charges for elevator
maintenance and common area maintenance, taxes (other than real estate taxes and
income taxes) such as rental taxes, expenses and obligations under any Binding
Contracts, and other expenses affecting the Property which are payable by Seller
and any other costs incurred in the ordinary course of business or the
management and operation of the Property, which are customarily prorated by
buyers and sellers of real property located in the City and County of San
Francisco, shall be prorated on an accrual basis. Seller shall pay all such
expenses that accrue prior to the Close of Escrow and Buyer shall pay all such
expenses accruing on the Close of Escrow and thereafter. To the extent possible,
Seller and Buyer shall obtain billings and meter readings as of the Close of
Escrow to aid in such prorations. To the greatest extent possible, utility
service charges shall be prorated based upon the actual charges accrued before
and after the Close of Escrow, rather than upon an average daily charge.

 

(f)          Leasing Expenses. Seller agrees to pay or discharge at or prior to
the Close of Escrow, or to provide a credit to Buyer upon the Close of Escrow
for, all brokerage commissions, tenant improvement allowances and free or abated
rent (collectively, “Lease Inducement Costs”) that are payable with respect to
Leases in force as of or prior to the Close of Escrow; provided, however, that
Seller shall have no obligation to pay, as of the Close of Escrow Buyer shall be
deemed to have assumed the obligation to pay, and from and after the Close of
Escrow Buyer shall indemnify, defend and hold Seller harmless from and against,
(i) any and all Lease Inducement Costs payable with respect to any option to
renew or option to expand that has not been exercised as of or prior to the
Close of Escrow, and (ii) any and all Lease Inducement Costs incurred with
respect to Leases and renewals, extensions, amendments and terminations thereof
executed subsequent to the Close of Escrow. Buyer shall indemnify, defend and
hold Seller harmless from and against any and all Lease Inducement Costs as to
which Seller provides Buyer a credit upon the Close of Escrow.

 



 9 

 

 

(g)          Security Deposits. At the Close of Escrow, Seller shall, at
Seller’s option, either deliver to Buyer any security deposits held by Seller
pursuant to any and all Leases or credit to the account of Buyer the amount of
such security deposits (to the extent such security deposits have not been
applied against delinquent rentals or otherwise as provided in the Leases). If
any security deposits shall be held by Seller in the form of letters of credit,
Seller shall, upon the Close of Escrow, assign such letters of credit to Buyer.

 

(h)          Method of Proration. Seller shall prepare and deliver to Buyer a
schedule of the prorations set forth herein at least three (3) Business Days
prior to the Closing Date, which schedule shall be subject to the reasonable
approval of Buyer. Such prorations shall be paid by Buyer to Seller (if the
prorations result in a net credit to the Seller) or by Seller to Buyer (if the
prorations result in a net credit to the Buyer) by increasing or reducing the
cash to be paid by Buyer at the Close of Escrow. A copy of the schedule of
prorations as agreed upon by Buyer and Seller shall be delivered to Escrow
Holder prior to the Close of Escrow. Ninety (90) days after the Close of Escrow,
Seller and Buyer shall agree to any reprorations based on additional information
learned about the prorations after the Close of Escrow, which reproration shall
be final.

 

(i)          Survival. The provisions of this Paragraph 9 shall survive the
Close of Escrow.

 

10.         Disbursements and Other Actions by Escrow Holder. Upon the Close of
Escrow, Escrow Holder shall promptly undertake all of the following in the
manner hereinbelow indicated:

 

(a)          Funds. Disburse all funds deposited with Escrow Holder by Buyer in
payment of the Purchase Price as follows:

 

(i)          Deduct all items chargeable to the account of Seller pursuant to
Paragraph 8.

 

(ii)         If, as the result of the prorations and credits pursuant to
Paragraph 9, amounts are to be charged to the account of Seller, deduct the
total amount of such charges.

 

(iii)        Disburse the remaining balance of the funds to Seller promptly upon
the Close of Escrow in accordance with Seller’s wire transfer instructions.

 

(b)          Recording. Cause the Deed, and any other documents which the
parties hereto may mutually direct to be recorded, to be recorded in the
Official Records of San Francisco County and obtain conformed copies thereof for
distribution to Buyer and Seller.

 

(c)          Title Policy. Direct the Title Company to issue the Title Policy to
Buyer, without reservation for any “gap” between Close of Escrow and the
recordation of the Deed.

 

(d)          Disbursement of Documents to Buyer. Disburse to Buyer fully
executed originals of the Bill of Sale, the General Assignment, and any other
documents (or copies thereof) deposited into Escrow by Seller pursuant hereto.

 

(e)          Disbursement of Documents to Seller. Disburse to Seller a fully
executed original of the General Assignment, and any other documents (or copies
thereof) deposited into Escrow by Buyer pursuant hereto.

 

11.         AS-IS Sale and Purchase; Release. Buyer acknowledges that the
provisions of this Paragraph 11 have been required by Seller as a material
inducement to enter into the contemplated transactions, and the intent and
effect of such provisions have been explained to Buyer by Buyer’s counsel and
have been understood and agreed to by Buyer.

 



 10 

 

 

(a)          Buyer’s Acknowledgment. As a material inducement to Seller to enter
into this Agreement and to convey the Property to Buyer, Buyer hereby
acknowledges and agrees as follows:

 

(i)          AS IS. Buyer is purchasing the Property in its existing condition,
“AS-IS, WHERE-IS, WITH ALL FAULTS”, and will, by the Contingency Date, have made
or have waived all inspections and investigations of the Property and its
vicinity which Buyer believes are necessary to protect its own interest in, and
its contemplated use of, the Property.

 

(ii)         No Representations. Other than the express representations and
warranties of Seller contained in Paragraph 12, neither Seller, its members or
managers, nor any person or entity acting by or on behalf of Seller, or any
member, manager, partner, shareholder, officer, director, trustor, trustee,
beneficiary, employee, agent, affiliate, successor or assign of any of the
foregoing has made any representation, warranty, inducement, promise, agreement,
assurance or statement, oral or written, of any kind to Buyer upon which Buyer
is relying, or in connection with which Buyer has made or will make any
decisions concerning the Property or its vicinity including, without limitation,
its use, condition, value, compliance with Governmental Regulations, status of
any Binding Contracts and Leases, amounts of money owed to or owed by Seller,
disputes with third parties, existence or absence of Hazardous Materials, the
status of the construction of tenant improvements, whether completed or in
progress, or the permissibility, feasibility, or convertibility of all or any
portion of the Property for any particular use or purpose, including without
limitation its present or future prospects for sale, lease, development,
occupancy or suitability as security for financing. As used herein, the term
“Governmental Regulations” means any laws, ordinances, rules, requirements,
resolutions, policy statements and regulations (including, without limitation,
those relating to land use, subdivision, zoning, Hazardous Materials,
occupational health and safety, handicapped access, water, earthquake hazard
reduction, and building and fire codes) of any governmental or
quasi-governmental body or agency claiming jurisdiction over the Property. As
used herein, the term “Hazardous Materials” means any hazardous or toxic
substance, material or waste which is now or hereafter the subject of
Governmental Regulations, including without limitation any material or substance
which is (A) defined as a “hazardous waste,” “extremely hazardous waste” or
“restricted hazardous waste” under Section 25115, 25117 or 25122.7, or listed
pursuant to Section 25140, or the California Health and Safety Code, Division
20, Chapter 6.5 (Hazardous Waste Control Law), (B) defined as a “hazardous
substance” under Section 25316 of the California Health and Safety Code,
Division 20, Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance Account
Act), (C) defined as a “hazardous material,” “hazardous substance,” or
“hazardous waste” under Section 25501 of the California Health and Safety Code,
Division 20, Chapter 6.7 (Underground Storage of Hazardous Substances), (D)
petroleum and other hydrocarbons, (E) asbestos, (F) listed under Article 9 or
defined as hazardous or extremely hazardous pursuant to Article 11 of Title 22
of California Administrative Code, Division 4, Chapter 20, (G) designated as a
“hazardous substance” pursuant to Section 311 of the Federal Water Pollution
Control Act 33 U.S.C. § 1251 et. seq., (33 U.S.C. § 1321) or as listed pursuant
to § 307 of the Federal Water Pollution Control Act (33 U.S.C. § 1317), (H)
defined as a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. § 9601), (I)
defined as a “hazardous substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601 et seq., or (J) associated with the so-called “sick building
syndrome.”

 

(iii)        No Implied Warranties. SELLER HEREBY DISCLAIMS ALL WARRANTIES
IMPLIED BY LAW ARISING OUT OF OR WITH RESPECT TO THE EXECUTION OF THIS
AGREEMENT, ANY ASPECT OR ELEMENT OF THE PROPERTY, OR THE PERFORMANCE OF SELLER’S
OBLIGATIONS HEREUNDER INCLUDING, WITHOUT LIMITATION, ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE.

 

(iv)        Information Supplied by Seller. Buyer specifically acknowledges and
agrees that, except as may otherwise be expressly provided in Paragraph 12,
Seller has made, is making, and shall make, no representation or warranty of any
nature concerning the accuracy or completeness of Seller’s Documents, or the
authenticity, source, accuracy or completeness of any information contained in
such Seller’s Documents or any other documents previously or hereafter furnished
by or on behalf of Seller to Buyer, including without limitation any Binding
Contracts, the Leases, and various studies, inspections, reports and exhibits
and correspondence relating thereto. Buyer further acknowledges that Seller has
not reviewed and is under no obligation to review any files in Seller’s
possession or which may be available to Seller. As to certain of the materials
made available to Buyer in Seller’s Documents, Buyer specifically acknowledges
that they have been prepared by third parties with whom Buyer has no privity and
Buyer acknowledges and agrees that no warranty or representation, express or
implied, has been made, nor shall any be deemed to have been made, to Buyer with
respect thereto, either by Seller or by any third parties that prepared the
same. Buyer waives any claim of any nature against anyone should any
information, conclusion, projection, or other statement of any nature contained
in any of such materials prove not to be true or accurate for any reason.

 



 11 

 

 

(v)         Negotiated Purchase Price. Buyer represents and warrants to Seller
that Buyer is specifically familiar with the Property and that Buyer has
inspected and examined, or will have had the opportunity to inspect and examine,
all aspects of the Property and its current condition that Buyer believes to be
relevant to its decision to purchase the Property. Buyer further acknowledges
and agrees that the Purchase Price negotiated by Seller and Buyer reflects the
known and unknown risks and liabilities assumed by Buyer under the Agreement,
Seller’s unwillingness to conduct any investigation or due diligence with
respect to the Property on behalf of Buyer, and Seller’s desire to receive an
absolutely net, fixed amount as consideration for the sale of the Property
regardless of any facts known or discovered before or following the Close of
Escrow which might result in a diminution in value of the Property.

 

(vi)        Buyer’s Investigation of Property. Prior to the Contingency Date,
Buyer will have had the opportunity to investigate all physical and economic
aspects of the Property and to make all inspections and investigations of the
Property which Buyer deems necessary or desirable to protect its interests in
acquiring the Property, including, without limitation, review of the Leases (and
the rights of the tenants thereunder), building permits, certificates of
occupancy, environmental audits and assessments, toxic reports, surveys,
investigation of land use and development rights, development restrictions and
conditions that are or may be imposed by governmental agencies, agreements with
associations affecting or concerning the Property, the condition of title, soils
and geological reports, engineering and structural tests, insurance contracts,
contracts for work in progress, marketing studies, cost-to-complete studies,
governmental agreements and approvals, architectural plans and site plans, and
that all matters concerning the Property have been or shall be independently
verified by Buyer prior to the Contingency Date, and that, except for the
express representations and warranties of Seller set forth in this Agreement,
Buyer shall purchase the Property on Buyer’s own knowledge of the Property and
Buyer’s prior investigation and examination of the Property (or Buyer’s election
not to do so). Notwithstanding anything to the contrary herein, Buyer and Seller
acknowledge that any written disclosures made by Seller prior to the Close of
Escrow shall constitute notice to Buyer of the matter disclosed, and Seller
shall have no further liability thereafter if Buyer thereafter consummates the
transaction contemplated hereby. Buyer agrees that it shall make an independent
investigation of the matters set forth in any such disclosures as well as all
other matters relating to the Property and shall not rely on any specific
information or any other materials provided by Seller, except for the express
representations and warranties of Seller set forth in Paragraph 12.

 

(vii)       Natural Hazard Disclosure Statement. Seller has made a property
disclosure report (the “Disclosure Report”) available to Buyer prior to the
Effective Date. The Disclosure Report fully and completely discharges Seller
from its disclosure obligations, if any, which may be required under the Natural
Hazard Disclosure Act, California Government Code Sections 8589.3, 8589.4, and
51183.5, California Public Resources Code Sections 2621.9, 2694, and 4136, and
California Civil Code Sections 1102.6 and 1103.2, and any successor law, and,
for the purposes of this Agreement, the provisions of Civil Code Section 1102.4
regarding the non-liability of Seller for errors and/or omissions not within its
personal knowledge shall be deemed to apply and the preparer of the Disclosure
Report shall be deemed to be an expert, dealing with matters within the scope of
its expertise with respect to the examination and Disclosure Report. Nothing set
forth in the Disclosure Report shall (A) require Seller to remediate any matter
referred to in the Disclosure Report or (B) create any liability by Seller to
Buyer therefor and Seller shall in no event be required to expend funds to
remediate any matters disclosed in the Disclosure Report. Notwithstanding
Buyer’s receipt and review of the Disclosure Report, Buyer hereby knowingly,
voluntarily and intentionally waives its right to disclosure by Seller of
natural hazards found in Natural Hazard Disclosure Act, California Government
Code Sections 8589.3, 8589.4, and 51183.5, California Public Resources Code
Sections 2621.9, 2694, and 4136, and California Civil Code Sections 1102.6 and
1103.2, and any similar or successor law. Buyer represents and warrants that it
has obtained the Disclosure Report from an expert satisfying the requirements of
California Civil Code Section 1103.4, and has waived any objection to such
Disclosure Report. Buyer acknowledges and agrees that the matters set forth in
the Disclosure Report may change on or prior to the Close of Escrow and that
Seller has no obligation to update, modify, or supplement the Disclosure Report.
Following the Close of Escrow, Buyer shall be solely responsible for preparing
and delivering its own disclosure report to any subsequent prospective buyers of
the Property.

 



 12 

 

 

(b)          Release. In consideration of the foregoing, Buyer hereby releases
Seller and its direct and indirect members, managers, partners, officers,
directors, shareholders, trustors, trustees, beneficiaries, agents, affiliates,
employees and successors and assigns from and against any and all complaints,
claims, charges, claims for relief, demands, suits, actions and causes of
action, whether in law or in equity, which Buyer asserts or could assert at
common law or under any statute, rule, regulation, order or law, whether
federal, state or local, on any ground whatsoever, whether or not known,
suspected, liquidated, contingent or matured, with respect to any event, matter,
claim, occurrence, damages or injury (collectively, “Claims”), to the extent
arising out of or in connection with the Property. Buyer agrees that there is a
risk that subsequent to the execution of this Agreement, Buyer will suffer
losses, damages or injuries which are unknown and unanticipated at the time this
Agreement is signed. Buyer hereby assumes such risk and agrees that the release
contained in this Paragraph 11(b) SHALL APPLY TO ALL UNKNOWN OR UNANTICIPATED
CLAIMS, AS WELL AS THOSE KNOWN AND ANTICIPATED, AND BUYER DOES HEREBY WAIVE ANY
AND ALL RIGHTS UNDER CALIFORNIA CIVIL CODE SEC. 1542, WHICH SECTION HAS BEEN
DULY EXPLAINED AND READS AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

____________

Buyer’s Initials

 

The foregoing release shall be effective as of the Effective Date and shall be
deemed to be remade and reaffirmed as of the Contingency Date and as of the
Close of Escrow. Notwithstanding anything stated to the contrary in this
Agreement, the foregoing release shall not extend to (and shall expressly
exclude) claims arising from (i) Seller’s intentional fraud, (ii) Seller’s
breach of its express representations, warranties, covenants and obligations
(including indemnity obligations) under this Agreement and the documents
executed by Seller upon the Close of Escrow or (iii) any third party breach of
contract claims (with respect to contracts to which Seller is a party, but only
to the extent of any obligations and liabilities thereunder that were not
expressly assumed by Buyer) or third party tort claims brought against Buyer for
personal injury, wrongful death or personal property damage, in each case
arising out of events occurring during Seller’s ownership of the Property
(provided that, in no event will Seller be required to repair or remediate, or
pay for the repair or remediation of, physical or environmental conditions on
the Property after Close of Escrow). The provisions of this Paragraph 11 shall
survive the Close of Escrow.

 

12.         Seller’s Representations and Warranties. Subject to those matters
described in Exhibit "J" attached hereto (the “Disclosure Items"), as to which
Seller makes no representations or warranties of any kind and for which Seller
shall have no liability or obligation to Buyer of any kind whatsoever, Seller
hereby makes the following representations and warranties to Buyer (all of
which, to the extent applicable, are qualified by the Disclosure Items):

 

(a)          Status. Seller is a limited liability company duly organized or
formed, validly existing and in good standing under the laws of the State of
Delaware and is qualified to transact business in the State of California.

 

(b)          Due Authority. The execution and delivery of this Agreement and the
performance of Seller's obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding obligation of Seller, subject to
equitable principles and principles governing creditors' rights generally.

 

(c)          OFAC Compliance. Neither Seller, nor, to Seller’s actual knowledge,
any person or entity who owns an interest in Seller, is a person or entity with
whom Buyer is restricted from doing business under the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA
Patriot Act” or Executive Order Number 13224 on Terrorism Financing, effective
September 24, 2001 and regulations promulgated pursuant thereto (collectively,
“Anti Terrorism Laws”), including without limitation any persons named on the
U.S. Department of the Treasury’s Office of Foreign Asset Control (“OFAC”)
Specially Designated Nationals and Blocked Persons List.

 



 13 

 

 

(d)          Bankruptcy. Seller has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Seller’s creditors against
it, (iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets, which remains pending, or (iv) suffered
the attachment or other judicial seizure of all, or substantially all, of
Seller’s assets, which remains pending.

 

(e)          Leases. The Leases in effect as of the Effective Date are
identified on Exhibit “K” attached hereto. Seller has provided Buyer with true,
correct and complete copies of the Leases, including all amendments thereto. As
of the Effective Date, Seller has not received any written notice from any
tenant of any uncured default by Seller, as lessor under the Leases. Except as
may be disclosed in any estoppel certificate delivered to Buyer pursuant to this
Agreement, to Seller’s actual knowledge, as of the Effective Date, there are no
uncured material defaults under the Leases.

 

(f)          Litigation and Condemnation. To Seller’s actual knowledge, (i)
there is no litigation pending or threatened against Seller with respect to the
Property and (ii) as of the Effective Date, no condemnation or eminent domain
proceedings are pending or contemplated against the Property.

 

(g)          Notices. To Seller’s actual knowledge, Seller has received no
written notice from any governmental entity that the Property, or the operation
or use of the same, does not comply with any law (including any environmental
law), ordinance or regulation in any material respect, which failure of
compliance has not been cured.

 

(h)          Seller Not a Foreign Person. Seller is not a "foreign person"
within the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986,
as amended.

 

Seller’s representations and warranties set forth in this Paragraph 12 shall
survive the Close of Escrow for a period of six (6) months subject to the
limitations of Paragraph 18(a).

 

Anything herein to the contrary notwithstanding, but subject to Seller’s
obligation to reimburse Buyer for its reasonable out-of-pocket expenses in
accordance to the terms and conditions of Paragraph 18(a), if Buyer becomes
aware of any information prior to the Close of Escrow which renders any of the
above representations and warranties of Seller inaccurate or incomplete, such
representations and warranties shall be deemed modified to reflect the
disclosure of such information (except for purposes of Paragraph 5(a)(i)).
Whenever the phrase “to Seller’s actual knowledge” is used in this Agreement,
such phrase shall mean and refer to the present actual knowledge, without taking
into account any constructive or imputed knowledge, of Craig Hamburg, the
individual within Seller’s organization with the most knowledge of the matters
contained herein, without any duty of inquiry or investigation. Buyer
acknowledges that the individual named above is named solely for the purpose of
defining and narrowing the scope of Seller's knowledge and not for the purpose
of imposing any liability on or creating any duties running from such individual
to Buyer. Buyer covenants that it will bring no action of any kind against such
individual arising out of these representations and warranties.

 

13.         Buyer’s Representations and Warranties. Buyer hereby makes the
following representations and warranties to Seller:

 

(a)          Status. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is, or will be as of the Closing Date, qualified to transact business in the
State of California.

 

(b)          Due Authority. The execution and delivery of this Agreement and the
performance of Buyer’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Buyer, and this Agreement
constitutes the legal, valid and binding obligation of Buyer, subject to
equitable principles and principles governing creditors' rights generally.

 



 14 

 

 

(c)          OFAC Compliance. Neither Buyer, nor any person or entity who owns
an interest in Buyer (excluding interests held in publicly traded entities), is
a person or entity with whom Seller is restricted from doing business under the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56
(commonly known as the “USA Patriot Act” or Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001 and regulations promulgated
pursuant thereto (collectively, “Anti Terrorism Laws”), including without
limitation any persons named on the U.S. Department of the Treasury’s Office of
Foreign Asset Control (“OFAC”) Specially Designated Nationals and Blocked
Persons List.

 

(d)          Bankruptcy. Buyer has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Buyer’s creditors against it,
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of Buyer’s assets, which remains pending, or (iv) suffered
the attachment or other judicial seizure of all, or substantially all, of
Buyer’s assets, which remains pending.

 

(e)          Principal. Buyer has executed this Agreement as a principal on its
own behalf and not as an agent of undisclosed third parties.

 

The provisions of this Paragraph 13 shall survive the Close of Escrow.

 

Whenever the phrase “to Buyer’s actual knowledge” is used in this Agreement,
such phrase shall mean and refer to the present actual knowledge, without taking
into account any constructive or imputed knowledge, of Alan Shapiro, without any
duty of inquiry or investigation. Seller acknowledges that the individual named
above is named solely for the purpose of defining and narrowing the scope of
Buyer's knowledge and not for the purpose of imposing any liability on or
creating any duties running from such individual to Seller. Seller covenants
that it will bring no action of any kind against such individual arising out of
these representations and warranties.

 

14.         Seller Covenants. Following the execution of this Agreement and
through the Close of Escrow, subject to the occurrence of any casualty or
condemnation, Seller covenants to own, operate and maintain its interests in the
items comprising the Property in substantially the same manner as presently
owned, operated and maintained. In addition, Seller agrees not to enter into any
new Lease or contract (but only to the extent that Buyer is required to assume
such contract upon the Close of Escrow or such contract will encumber the Real
Property from and after the Close of Escrow (each, a “Binding Contract”)) or
materially amend or terminate any existing Lease or Binding Contract (except to
the extent required to do so under the terms of such existing Lease or Binding
Contract or in connection with the enforcement of such Lease or Binding
Contract), without obtaining the prior written consent of Buyer, provided that
Buyer’s consent shall not be unreasonably withheld or conditioned. In the event
that Buyer fails to grant such consent (or notify Seller of its decision to
withhold such consent) within three (3) Business Days following its receipt of
such request, Buyer shall be deemed to have granted such consent.

 

15.         Casualty and Condemnation.

 

(a)          Casualty. If prior to Close of Escrow the Real Property is damaged
by fire or other casualty, Seller shall (i) reasonably estimate the cost to
repair, (ii) gather all information then available, which is reasonably
necessary to determine whether the damage is Material Damage and (iii) provide
Buyer with written notice of the repair cost estimate and the Material Damage
determination (the “Casualty Notice”) as soon as reasonably possible after the
occurrence of the casualty.

 



 15 

 

 

(i)          Material. In the event of any Material Damage to or destruction of
the Real Property or any portion thereof prior to Close of Escrow, Buyer may, at
its option, terminate this Agreement by delivering written notice to Seller on
or before the expiration of ten (10) Business Days after the date Seller
delivers the Casualty Notice to Buyer (and if necessary, the Closing Date shall
be extended to give the parties the full ten (10) Business Day period to make
such election and to obtain full information regarding any applicable insurance
policies). Upon any such termination, the Escrow shall be canceled, this
Agreement shall be terminated and become null and void, all parties hereto shall
be released from further performance of this Agreement (with the exception of
those provisions or paragraphs which recite that they survive termination of
this Agreement), and Escrow Holder shall return to Buyer all or any portion of
the Deposit deposited with Escrow Holder and shall return to each party any and
all documents which such party had deposited with it. If Buyer does not so
terminate this Agreement within said ten (10) Business Day period, then the
parties shall proceed under this Agreement and close on schedule (subject to
extension of the Closing Date as provided above), and as of Close of Escrow
Seller shall assign to Buyer, without representation or warranty by or recourse
against Seller, all of Seller’s rights (if any) in and to any resulting
insurance proceeds (and Buyer shall receive a credit at the Close of Escrow in
an amount equal to any applicable deductible under any applicable Seller
property insurance policy) (excluding any rent loss insurance applicable to any
period prior to the Closing Date) due Seller (or previously paid to Seller) as a
result of such damage or destruction (less any portion thereof expended by
Seller in connection with repairs to the Property) and, as between Seller and
Buyer, Buyer shall assume full responsibility for all needed repairs. For
purposes of this Agreement, “Material Damage” and “Materially Damaged” mean
damage which (A) will cost in excess of an amount equal to $50,000 to repair or
(B) permits termination of any Lease by the tenant thereunder or (C) permits the
tenant under any Lease to abate its rent under such Lease for a period of six
(6) months or longer after the Close of Escrow.

 

(ii)         Not Material. If the Real Property is not Materially Damaged, then
Buyer shall not have the right to terminate this Agreement, and Seller shall
assign to Buyer, without representation or warranty by or recourse against
Seller, all of Seller’s rights (if any) in and to any resulting insurance
proceeds (and Buyer shall receive a credit at the Close of Escrow in an amount
equal to any applicable deductible under any applicable Seller property
insurance policy) (excluding any rent loss insurance applicable to any period
prior to the Closing Date) due Seller (or previously paid to Seller) as a result
of such damage or destruction (less any portion thereof expended by Seller in
connection with repairs to the Property) and, as between Seller and Buyer, Buyer
shall assume full responsibility for all needed repairs.

 

(b)          Condemnation. If, at any time prior to the Close of Escrow, legal
proceedings under power of eminent domain are commenced with respect to all or
any portion of the Real Property, then by delivery to Seller of written notice
of election within ten (10) Business Days after receipt of written notice of
such pending condemnation, Buyer may elect to either (i) terminate this
Agreement, or (ii) elect to continue this Agreement in full force and effect, in
which event, as of the Close of Escrow, Seller shall assign to Buyer, without
representation or warranty by or recourse against Seller, all of Seller’s rights
in and to any resulting proceeds and/or claims due Seller (or previously paid to
Seller) on account of such condemnation proceedings, and Buyer shall take title
to the Property subject to such condemnation proceedings. If Buyer fails to
deliver written notice to Seller of Buyer’s election within the time period
specified in this Paragraph, Buyer shall be deemed to have elected alternative
(ii) above. If Buyer properly delivers written notice to Seller within the time
period specified in this Paragraph electing alternative (i) above, the Escrow
shall be canceled, this Agreement shall be terminated and become null and void,
all parties hereto shall be released from further performance of this Agreement
(with the exception of those provisions or paragraphs which recite that they
survive termination of this Agreement), and Escrow Holder shall return to Buyer
all or any portion of the Deposit deposited with Escrow Holder and shall return
to each party any and all documents which such party had deposited with it.

 

16.         Notices. All notices, requests and demands to be made hereunder to
the parties hereto shall be in writing and shall be deemed received upon (i)
delivery of email on a Business Day between the hours of 9:00 a.m. and 5:00 p.m.
the recipient’s time (otherwise, the next following Business Day) (provided that
such email contains in all uppercase letters the words “OFFICIAL NOTICE” in the
subject line and generates no server-generated response that such delivery was
ineffective or delayed), provided that such notice is also simultaneously
delivered by one of the methods set forth in clauses (ii) through (v),
inclusive; (ii) personal delivery; (iii) confirmed telecopy delivery on a
Business Day between the hours of 9:00 a.m. and 5:00 p.m. the recipient’s time
(otherwise, the next following Business Day); (iv) one (1) Business Day after
being deposited with Federal Express, DHL Worldwide Express or another reliable
overnight courier service prior to the specified delivery deadline for next day
service, specifying an address to which such courier makes overnight deliveries;
or (v) three (3) Business Days after being deposited in the United States mail,
registered or certified mail, postage prepaid, return receipt required,
addressed to the applicable party at the addresses set forth below:

 

  To Seller: GROVE STREET HAYES VALLEY LLC     c/o DDG Partners LLC     60
Hudson Street, 18th Floor     New York, New York 10013     Attention:  William
M. Kluczkowski     Email: wmk@ddgpartners.com

    Telephone:  (212) 612-3248     Facsimile: (212) 612-3260

 



 16 

 

 

  and: GROVE STREET HAYES VALLEY LLC     c/o DM Development     448 Linden
Street     San Francisco, California  94102     Attention:  Mark MacDonald    
Email: mark.macdonald@dm-dev.com     Telephone:  (415) 692-5062     Facsimile:
(415) 693-4454         with a copy to: Cox, Castle & Nicholson LLP     50
California Street, Suite 3200     San Francisco, California 94111    
Attention:  Kevin J. Crabtree     Email: kcrabtree@coxcastle.com    
Telephone:  (415) 262-5155     Facsimile:  (415) 262-5199         To Buyer: SRT
SF Retail I, LLC     c/o Glenborough LLC     400 South El Camino, 11th Floor    
San Mateo, CA 94402-1708     Attention:  Alan Shapiro     Email:
alan.shapiro@glenborough.com     Telephone:  (650) 343-9300    
Facsimile:  (650) 343-9690         with a copy to: SRT SF Retail I, LLC     c/o
Glenborough LLC     400 South El Camino, 11th Floor     San Mateo, CA 94402-1708
    Attention:  G. Lee Burns, Jr.     Email: chip.burns@glenborough.com    
Telephone:  (650) 343-9300   Facsimile:  (650) 343-9690         To Escrow
Holder: First American Title Insurance Company     National Commercial Services
    101 Mission Street, Suite 1600     San Francisco, California 94105    
Attention:  Heather Kucala     Email:  hkucala@firstam.com     Telephone:  (415)
837-2295     Facsimile:  (714) 481-2576     Escrow No. NCS-787084

 

Notice of change of address shall be given by written notice in the manner
detailed in this Paragraph 16. Notice given by counsel for a party shall be
deemed to be notice given by such party and shall be effective when delivered to
the other party as provided above, or when delivered to counsel for the other
party, with a copy to the other party identified above.

 

17.         Commissions. If the Close of Escrow occurs, Seller shall pay a
broker’s commission directly to, Retail West Inc. (“Broker”) pursuant to a
separate agreement with Broker. In the event of any claims for additional
advisor’s, brokers’ or finders’ fees or commissions in connection with the
negotiation, execution or consummation of this Agreement, then as a covenant
which shall survive the termination of this Agreement or the Close of Escrow,
Buyer shall indemnify, save harmless and defend Seller from and against such
claims if they shall be based upon any statement or representation or agreement
by Buyer, and Seller shall indemnify, save harmless and defend Buyer if such
claims shall be based upon any statement, representation or agreement made by
Seller.

 



 17 

 

 

18.         Legal and Equitable Enforcement of this Agreement.

 

(a)          Default by Seller. IN THE EVENT THE CLOSE OF ESCROW DOES NOT OCCUR
BY REASON OF ANY DEFAULT BY SELLER (OR ANY DEFAULT BY EITHER OF THE OTHER
SELLERS UNDER THE OTHER PURCHASE AGREEMENTS), BUYER SHALL BE ENTITLED, AS ITS
SOLE AND EXCLUSIVE REMEDY (BUT WITHOUT LIMITING THE AVAILABLE REMEDIES OF BUYER
UNDER THE OTHER PURCHASE AGREEMENTS), TO EITHER (1) TERMINATE THIS AGREEMENT AND
RECEIVE A REFUND OF THE DEPOSIT AND SELLER SHALL REIMBURSE BUYER FOR ITS
REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT IN
AN AMOUNT NOT TO EXCEED THIRTY THOUSAND DOLLARS ($30,000), OR (2) BRING AN
ACTION FOR SPECIFIC PERFORMANCE. IF BUYER FAILS TO BRING AN ACTION FOR SPECIFIC
PERFORMANCE WITHIN THIRTY (30) DAYS FOLLOWING THE CLOSING DATE, BUYER SHALL BE
DEEMED TO HAVE ELECTED TO TERMINATE THIS AGREEMENT AND RECEIVE A REFUND OF THE
DEPOSIT AND SUCH OUT-OF-POCKET EXPENSE REIMBURSEMENT. NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR IN ANY EXHIBITS ATTACHED HERETO
OR IN ANY DOCUMENTS EXECUTED OR TO BE EXECUTED IN CONNECTION HEREWITH
(COLLECTIVELY, INCLUDING THIS AGREEMENT, SAID EXHIBITS AND ALL SUCH DOCUMENTS,
THE “PURCHASE DOCUMENTS”), IT IS EXPRESSLY UNDERSTOOD AND AGREED BY AND BETWEEN
THE PARTIES HERETO THAT: (I) SELLER SHALL HAVE NO LIABILITY FOR, BUYER AND ITS
SUCCESSORS AND ASSIGNS SHALL BE DEEMED TO HAVE WAIVED AND RELEASED SELLER FROM
AND AGAINST ANY AND ALL CLAIMS ARISING FROM, AND BUYER AND ITS SUCCESSORS AND
ASSIGNS SHALL OTHERWISE HAVE NO RECOURSE AGAINST SELLER WITH RESPECT TO, ANY
BREACH OR ALLEGED BREACH BY OR ON THE PART OF SELLER OF ANY REPRESENTATION,
WARRANTY, COVENANT, UNDERTAKING, INDEMNITY OR AGREEMENT CONTAINED IN ANY OF THE
PURCHASE DOCUMENTS (COLLECTIVELY, “SELLER’S UNDERTAKINGS”) OCCURRING PRIOR TO
THE CLOSE OF ESCROW (PROVIDED THAT BUYER HAD ACTUAL KNOWLEDGE OF SUCH BREACH OR
ALLEGED BREACH PRIOR TO THE CLOSE OF ESCROW BUT NEVERTHELESS ELECTED TO PROCEED
WITH THE CLOSE OF ESCROW), (II) SELLER SHALL HAVE NO LIABILITY FOR, BUYER AND
ITS SUCCESSORS AND ASSIGNS SHALL BE DEEMED TO HAVE WAIVED AND RELEASED SELLER
FROM AND AGAINST ANY AND ALL CLAIMS ARISING FROM, AND BUYER AND ITS SUCCESSORS
AND ASSIGNS SHALL OTHERWISE HAVE NO RECOURSE AGAINST SELLER WITH RESPECT TO, ANY
BREACH OR ALLEGED BREACH BY OR ON THE PART OF SELLER OF ANY OF SELLER’S
UNDERTAKINGS OCCURRING (A) AFTER THE CLOSE OF ESCROW OR (B) PROVIDED THAT BUYER
DID NOT HAVE KNOWLEDGE OF SUCH BREACH OR ALLEGED BREACH PRIOR TO THE CLOSE OF
ESCROW, PRIOR TO THE CLOSE OF ESCROW (COLLECTIVELY, “BUYER’S POST-CLOSING
CLAIMS”), UNLESS BUYER HAS DELIVERED TO SELLER WRITTEN NOTICE THAT BUYER IS
SEEKING RECOURSE WITH RESPECT THERETO (THE “RECOURSE NOTICE”) AFTER THE CLOSE OF
ESCROW BUT ON OR BEFORE THE DATE THAT IS SIX (6) MONTHS FOLLOWING THE CLOSE OF
ESCROW AND BUYER HAS FILED SUIT WITH RESPECT THERETO WITHIN THIRTY (30) DAYS
AFTER BUYER’S DELIVERY OF THE RECOURSE NOTICE, (III) THE RECOURSE OF BUYER AND
ITS SUCCESSORS OR ASSIGNS AGAINST SELLER WITH RESPECT TO BUYER’S POST-CLOSING
CLAIMS SHALL BE LIMITED TO AN AMOUNT NOT TO EXCEED ONE HUNDRED FIFTY THOUSAND
DOLLARS ($150,000) IN THE AGGREGATE (PLUS ANY AWARD FOR BROKER’S COMMISSIONS AS
DESCRIBED IN PARAGRAPH 17 OR PROFESSIONAL FEES AS DESCRIBED IN PARAGRAPH 21(e)),
PROVIDED HOWEVER, BUYER SHALL HAVE NO RIGHT TO FILE SUIT FOR RECOURSE WITH
RESPECT TO BUYER’S POST-CLOSING CLAIMS UNLESS AND UNTIL THE AGGREGATE AMOUNT OF
SUCH RECOURSE EXCEEDS twenty thousand DOLLARS ($20,000); PROVIDED FURTHER, THAT
IN THE EVENT ANY JUDGMENT AGAINST SELLER FOR RECOURSE WITH RESPECT TO BUYER’S
POST-CLOSING CLAIMS (EXCLUSIVE OF ANY AWARD FOR PROFESSIONAL FEES AS DESCRIBED
IN PARAGRAPH 21(e)) IS FOR AN AMOUNT LESS THAN TWENTY thousand DOLLARS
($20,000), THEN SELLER SHALL BE DEEMED TO BE THE PREVAILING PARTY (INCLUDING
WITHOUT LIMITATION FOR THE PURPOSES OF PARAGRAPH 21(e)) AND SELLER SHALL HAVE NO
LIABILITY THEREFOR; (IV) NO PERSONAL LIABILITY OR PERSONAL RESPONSIBILITY OF ANY
SORT WITH RESPECT TO ANY OF SELLER’S UNDERTAKINGS OR ANY BREACH OR ALLEGED
BREACH THEREOF IS ASSUMED BY, OR SHALL AT ANY TIME BE ASSERTED OR ENFORCEABLE
AGAINST, SELLER EXCEPT AS EXPRESSLY PROVIDED IN SUBPARAGRAPHS (II) AND (III)
ABOVE, AND (V) NO PERSONAL LIABILITY OR PERSONAL RESPONSIBILITY OF ANY SORT WITH
RESPECT TO ANY OF SELLER’S UNDERTAKINGS OR ANY BREACH OR ALLEGED BREACH THEREOF,
IS ASSUMED BY, OR SHALL AT ANY TIME BE ASSERTED OR ENFORCEABLE AGAINST ANY OF
SELLER’S DIRECT OR INDIRECT MEMBERS, MANAGERS, PARTNERS, SHAREHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, TRUSTORS, BENEFICIARIES, TRUSTEES OR
REPRESENTATIVES. NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, IN NO EVENT SHALL SELLER BE LIABLE TO BUYER FOR ANY PUNITIVE,
SPECULATIVE OR CONSEQUENTIAL DAMAGES.

 



 18 

 

 

(b)          Default by Buyer. IN THE EVENT THE CLOSE OF ESCROW DOES NOT OCCUR
BY REASON OF ANY DEFAULT BY BUYER (OR ANY DEFAULT BY BUYER UNDER THE OTHER
PURCHASE AGREEMENTS), BUYER AND SELLER AGREE THAT IT WOULD BE IMPRACTICAL AND
EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER. THEREFORE
BUYER AND SELLER DO HEREBY AGREE THAT A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT OF SUCH A DEFAULT BY BUYER IS
AND SHALL BE, AS SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN
EQUITY) FOR SUCH BREACH, AN AMOUNT EQUAL TO THE DEPOSIT, AND ANY INTEREST
ACCRUING THEREON. SAID AMOUNT SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES
FOR SUCH A BREACH OF THIS AGREEMENT BY BUYER, ALL OTHER CLAIMS TO DAMAGES OR
OTHER REMEDIES WITH RESPECT TO SUCH A BREACH BY BUYER BEING HEREIN EXPRESSLY
WAIVED BY SELLER. UPON SUCH A DEFAULT BY BUYER, THIS AGREEMENT SHALL BE
TERMINATED AND, EXCEPT FOR THOSE PROVISIONS WHICH EXPRESSLY SURVIVE TERMINATION
OF THIS AGREEMENT, NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS
HEREUNDER, EACH TO THE OTHER EXCEPT FOR THE RIGHT OF SELLER TO COLLECT SUCH
LIQUIDATED DAMAGES FROM BUYER AND ESCROW HOLDER. NOTWITHSTANDING ANYTHING IN
THIS PARAGRAPH 18(b) TO THE CONTRARY, IN THE EVENT OF A TERMINATION OF THIS
AGREEMENT, SELLER SHALL HAVE ALL REMEDIES AVAILABLE AT LAW OR IN EQUITY IN THE
EVENT BUYER OR ANY PARTY RELATED TO OR AFFILIATED WITH BUYER IS ASSERTING ANY
CLAIMS OR RIGHT TO THE PROPERTY THAT WOULD OTHERWISE DELAY OR PREVENT SELLER
FROM HAVING CLEAR, INDEFEASIBLE AND MARKETABLE TITLE TO THE PROPERTY. IF CLOSE
OF ESCROW IS CONSUMMATED, SELLER SHALL HAVE ALL REMEDIES AVAILABLE AT LAW OR IN
EQUITY IN THE EVENT BUYER FAILS TO PERFORM ANY OBLIGATION OF BUYER UNDER THIS
AGREEMENT. NOTWITHSTANDING ANYTHING IN THIS PARAGRAPH 18(b) TO THE CONTRARY, THE
FOREGOING SHALL IN NO EVENT LIMIT BUYER’S OBLIGATIONS UNDER PARAGRAPHS 4(d), 17,
20, 21(e) and 21(m) AND/OR SELLER’S RIGHTS AND REMEDIES IN CONNECTION THEREWITH.

 

(c)          Survival. THE PROVISIONS OF THIS PARAGRAPH 18 SHALL SURVIVE THE
CLOSE OF ESCROW AND ANY TERMINATION OF THIS AGREEMENT.

 

  ____________   ____________   Buyer’s Initials   Seller’s Initials

 

19.         Assignment. Prior to the Close of Escrow, Buyer shall not directly
or indirectly assign, transfer or convey its rights and obligations under this
Agreement or in the Property without the prior written consent of Seller (in its
sole and absolute discretion), and any purported assignment, transfer or
conveyance without such consent of Seller shall be null and void. Any approved
assignee shall succeed to all of Buyer’s rights and remedies hereunder.
Notwithstanding the foregoing, Buyer shall have the right to assign all of its
right, title and interest in and to this Agreement (partial assignments shall
not be permitted) to any Affiliate of Buyer; provided that (1) such assignment
includes an assumption by the assignee of all of Buyer’s obligations under this
Agreement, including a remaking of all of Buyer’s representations and warranties
in this Agreement in favor of Seller, and is otherwise in form reasonably
approved by Seller, and (2) Buyer delivers notice of such assignment, together
with a copy of such fully executed assignment, and an affidavit, or such proofs
as are reasonably required by Seller to establish that any purported assignment
of this Agreement complies with the provisions hereof, to Seller not later than
seven (7) Business Days prior to the Closing Date. Notwithstanding the
foregoing, no such assignment shall relieve Buyer from its liability under this
Agreement.

 



 19 

 

 

20.         Confidentiality. Buyer agrees that it shall keep confidential the
information contained in the materials delivered or provided for inspection by
Seller pursuant to the terms of this Agreement or otherwise obtained by Buyer in
the conduct of its Due Diligence, that it shall use such information only to
evaluate the acquisition of the Property from Seller and not in a manner which
has an adverse effect on Seller, and that it shall not disclose such information
to any third parties (except as may be required by applicable law), except that
Buyer shall have the right to provide such information to its lenders,
consultants, attorneys and prospective investors in connection with Buyer’s
acquisition of the Property (provided that Buyer shall instruct the aforesaid
parties to maintain the confidentiality of such information). If the transaction
contemplated by this Agreement is not consummated for any reason, Buyer promptly
shall destroy, and instruct its representatives, consultants, attorneys,
lenders, and prospective investors to destroy, all Seller’s Documents and all
other copies and originals of information and materials previously provided for
inspection by Seller to Buyer. The provisions of this Paragraph 20 shall survive
any termination of this Agreement.

 

21.         Miscellaneous.

 

(a)          Governing Law. The parties hereto acknowledge that this Agreement
has been negotiated and entered into in California. The parties hereto expressly
agree that this Agreement shall be governed by, interpreted under, and construed
and enforced in accordance with the laws of the State of California.

 

(b)          Partial Invalidity. If any term or provision of this Agreement or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

(c)          Waivers. No waiver of any breach of any covenant or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

 

(d)          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the permitted successors and assigns of the
parties hereto.

 

(e)          Professional Fees. In the event of the bringing of any action or
suit by a party hereto against another party hereunder by reason of any breach
of any of the covenants, agreements or provisions on the part of the other party
arising out of this Agreement, then in that event the prevailing party shall be
entitled to have and recover of and from the other party all reasonable
out-of-pocket costs and expenses of the action or suit, including reasonable
out-of-pocket attorneys’ fees, accounting and engineering fees, and any other
professional fees resulting therefrom.

 

(f)          Entire Agreement. This Agreement (including all Exhibits attached
hereto) is the final expression of, and contains the entire agreement between,
the parties with respect to the subject matter hereof and supersedes all prior
understandings with respect thereto. This Agreement may not be modified,
changed, supplemented or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the party to be charged or by its
agent duly authorized in writing or as otherwise expressly permitted herein. The
parties do not intend to confer any benefit hereunder on any person, firm or
corporation other than the parties hereto.

 

(g)          Time of Essence. Seller and Buyer hereby acknowledge and agree that
time is strictly of the essence with respect to each and every term, condition,
obligation and provision hereof and that failure to timely perform any of the
material terms, obligations or provisions hereof (including, without limitation,
the obligation to timely fund the Initial Deposit on or before the Initial
Deposit Deadline pursuant to Paragraph 2(a), the obligation to timely fund the
Additional Deposit pursuant to Paragraph 2(a) and the obligation to timely fund
the balance of the Purchase Price (as adjusted by Buyer’s share of expenses and
prorations) pursuant to Paragraph 2(b)) by either party shall constitute a
material breach of and a non-curable (but waivable) default under this Agreement
by the party so failing to perform.

 



 20 

 

 

(h)          Construction. Headings at the beginning of each paragraph and
subparagraph are solely for the convenience of the parties and are not a part of
the Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to paragraphs and subparagraphs are to this
Agreement. In the event the date on which Buyer or Seller is required to take
any action under the terms of this Agreement is not a Business Day, the action
shall be taken on the next succeeding Business Day. For purposes of this
Agreement, the term “Business Day” shall mean any day other than Saturday,
Sunday or any day upon which banks in the State of California are required or
permitted to be closed. For purposes of this Agreement, “Person” shall mean any
natural person, corporation, general or limited partnership, limited liability
company, association, joint venture, trust, estate, Governmental Authority or
other legal entity, in each case whether in its own or a representative
capacity. For purposes of this Agreement, “Affiliate” means, with respect to the
Person in question, any other Person that, directly or indirectly, controls, is
controlled by or is under common control with, such Person. For the purposes of
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the Person in question, whether by the ownership of voting
securities, contract or otherwise.

 

(i)          Authority. The individuals signing below represent and warrant that
they have the requisite authority to bind the entities on whose behalf they are
signing.

 

(j)          Severability. The invalidity or unenforceability of any one or more
of the provisions of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement.

 

(k)          Further Assurances. The parties hereto agree to execute,
acknowledge and deliver any and all additional papers, documents and other
assurances and shall perform any and all acts and things reasonably necessary in
connection with the performance of the obligations hereunder to carry out the
interest of the parties hereto.

 

(l)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(m)          No Recordation or Lis Pendens.

 

(i)          THE PARTIES HERETO AGREE THAT NEITHER THIS AGREEMENT NOR ANY
MEMORANDUM OR NOTICE HEREOF SHALL BE RECORDED, AND, EXCEPT AS OTHERWISE PROVIDED
IN PARAGRAPH 21(m)(ii), BUYER AGREES NOT TO FILE ANY LIS PENDENS OR OTHER
INSTRUMENT AGAINST THE PROPERTY IN CONNECTION HEREWITH. IN FURTHERANCE OF THE
FOREGOING, BUYER (I) ACKNOWLEDGES THAT THE FILING OF A LIS PENDENS OR OTHER
EVIDENCE OF BUYER’S RIGHTS OR THE EXISTENCE OF THIS AGREEMENT AGAINST THE
PROPERTY, COULD CAUSE SIGNIFICANT MONETARY AND OTHER DAMAGES TO SELLER AND (II)
HEREBY INDEMNIFIES SELLER FROM AND AGAINST ANY AND ALL LIABILITIES, DAMAGES,
LOSSES, COSTS OR EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE ENFORCEMENT OF THE FOREGOING INDEMNIFICATION
OBLIGATION) ARISING OUT OF THE BREACH BY BUYER OF ANY OF BUYER’S OBLIGATIONS
UNDER THIS PARAGRAPH 21(m).

 

(ii)         NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH 21(m)(i) ABOVE, BUYER
SHALL HAVE THE RIGHT TO FILE A LIS PENDENS AGAINST THE PROPERTY SOLELY UNDER
CIRCUMSTANCES UNDER WHICH BUYER IS IN GOOD FAITH SEEKING SPECIFIC PERFORMANCE OF
SELLER’S OBLIGATIONS HEREUNDER, PROVIDED (A) BUYER FILES SUCH CLAIM WITHIN
THIRTY (30) DAYS AFTER THE EARLIER OF (X) THE DATE ON WHICH SELLER PURPORTS TO
TERMINATE THIS AGREEMENT OR BUYER ALLEGES THAT SELLER HAS DEFAULTED HEREUNDER OR
(Y) THE CLOSING DATE AND (B) IF IT IS ULTIMATELY DETERMINED BY A COURT ORDER
THAT BUYER WAS NOT ENTITLED TO SPECIFIC PERFORMANCE UNDER THIS AGREEMENT OTHER
THAN AS A RESULT OF ANY WRONGFUL ACT BY SELLER MAKING SPECIFIC PERFORMANCE
IMPRACTICABLE OR IMPOSSIBLE, BUYER SHALL, AND HEREBY DOES, INDEMNIFY AND HOLD
HARMLESS SELLER FROM AND AGAINST ANY AND ALL LIABILITIES, DAMAGES, LOSSES, COSTS
OR EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS
INCURRED IN THE ENFORCEMENT OF THE FOREGOING INDEMNIFICATION OBLIGATION) ARISING
OUT OF THE FILING OF SUCH LIS PENDENS BY BUYER (INCLUDING, WITHOUT LIMITATION,
CONSEQUENTIAL DAMAGES INCURRED BY SELLER AS A RESULT THEREOF).

 



 21 

 

 

(iii)        THE PROVISIONS OF THIS PARAGRAPH 21(m) SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.

 

  _____________   _____________   BUYER’S INITIALS   SELLER’S INITIALS

 

(n)          THE SUBMISSION OF THIS AGREEMENT FOR EXAMINATION IS NOT INTENDED TO
NOR SHALL IT CONSTITUTE AN OFFER TO SELL, OR A RESERVATION OF, OR OPTION OR
PROPOSAL OF ANY KIND FOR THE PURCHASE OF THE PROPERTY. IN NO EVENT SHALL ANY
DRAFT OF THIS AGREEMENT CREATE ANY OBLIGATION OR LIABILITY, IT BEING UNDERSTOOD
THAT THIS AGREEMENT SHALL BE EFFECTIVE AND BINDING ONLY WHEN A COUNTERPART
HEREOF HAS BEEN EXECUTED AND DELIVERED BY EACH PARTY HERETO TO ESCROW HOLDER.

 



 22 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year hereinabove written.

 

  SELLER:       GROVE STREET HAYES VALLEY LLC,   a Delaware limited liability
company         By: DM Development Partners, LLC,     a California limited
liability company, Its Manager           By:       Name:       Title:  

 

  By: DDG California LLC,     a Delaware limited liability company, Its Manager
            By: DDG Partners LLC,       a Delaware limited liability company,  
    Its Member               By:         Name:         Title:  

 

  BUYER:           SRT SF RETAIL I, LLC,     a Delaware limited liability
company           By:       Name:       Title:    

 



 S-1 

 

 

ACCEPTANCE BY ESCROW HOLDER

 

First American Title Insurance Company acknowledges that it has received a fully
executed copy of the foregoing Agreement of Purchase and Sale and Joint Escrow
Instructions (the “Agreement”) and agrees to act as Escrow Holder under the
Agreement and to be bound by and strictly perform the terms thereof as such
terms apply to Escrow Holder.

 

Dated: May ___, 2016

 

first american Title Insurance Company

 

By:       Name:       Title:      

 



 S-2 

 

 

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY AND COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

 

A CONDOMINIUM COMPRISED OF

 

PARCEL ONE:

 

CONDOMINIUM UNIT C-1 (LOT NO. 104) OF PARCEL A OF FINAL MAP 7986, FILED JANUARY
7, 2015 IN BOOK 126 OF CONDOMINIUM MAPS, PAGES 85, 86 AND 87, OFFICIAL RECORDS
OF SAN FRANCISCO COUNTY RECORDS (“OFFICIAL RECORDS”), AS SUCH UNIT IS SHOWN ON
THE CONDOMINIUM PLAN (“PLAN”), ATTACHED AS AN EXHIBIT TO THE DECLARATION OF
RESTRICTIONS AND CONDOMINIUM PLAN FOR 400 GROVE STREET (“DECLARATION”), RECORDED
MARCH 18, 2015, SERIES NO. 2015-K034558, OFFICIAL RECORDS, AND ANY AMENDMENTS
AND/OR ANNEXATIONS RECORDED PURSUANT THERETO.

 

PARCEL TWO:

 

AN UNDIVIDED 6.719% INTEREST AS TENANT IN COMMON IN AND TO THE COMMON AREA LYING
WITHIN SAID PARCEL A OF FINAL MAP 7986, AS SHOWN ON THE PLAN AND DEFINED IN THE
DECLARATION, EXCEPTING THEREFROM THE FOLLOWING:

 

A. ALL CONDOMINIUM UNITS SHOWN ON THE PLAN AND DESCRIBED IN THE DECLARATION.

 

PARCEL THREE:

 

NON-EXCLUSIVE EASEMENTS FOR USE, ENJOYMENT, INGRESS, EGRESS AND SUPPORT IN AND
TO THE COMMON AREA, AS SHOWN ON THE PLAN AND DESCRIBED IN THE DECLARATION, FOR
THE BENEFIT OF PARCEL ONE HEREINABOVE.

 

PARCEL FOUR:

 

EXCLUSIVE USE EASEMENTS, AS SHOWN ON THE PLAN AND DESCRIBED IN THE DECLARATION,
APPURTENANT TO PARCEL ONE HEREINABOVE FOR THE POSSESSION, USE AND ENJOYMENT OF:

 

A. EXCLUSIVE USE FOR COMMERCIAL MECHANICAL SPACE E-C

 

Assessor's Lot 103; Block 0793 (portion)

 



 A-1 

 

 

EXHIBIT “B”

 

LIST OF SELLER’S DOCUMENTS

 

400 Grove 100% CD Arch Plan Set

 

ALTA Survey

 

Executed First Source Agreement

 

Recorded NSR - Conditions of Approval

 

CC&R's 2015-K034558

 

Final Map

 

Geotechnical Report

 

Little Gem Executed Lease

 

Phase II Report

 

TCO Renewal 1.28.16

 

Phase I Environmental Site Assessment

 

HOA Budget - Final

 

Recorded NSR - Variance

 

Preliminary Title Report Suite C-1

 

DDG Property Management Agreement 2015 - 2016

 

TCO 10.01.15

 

FATCO Title Insurance Commitment / PTR (hyperlinked) – effective date March 17,
2016

 

HOA Insurance Certificates

 

Tenant Insurance Certificates

 

Recent Property Tax Bills

 

Tenant Contact List

 

HOA Actuals (prior years)

 

HOA Budget (2016)

 

Warranties

 

HOA Reserve Study (if any)

 

Tenant Financials

 



 B-1 

 

 

EXHIBIT “C”

 

FORM OF ESTOPPEL CERTIFICATE

 

To:           Dated:    

 

Re:Lease Pertaining to _________________________ (the “Property”)

 

Ladies and Gentlemen:

 

The above addressee (“Buyer”) has entered into an agreement to acquire the
Property. The undersigned, as tenant (“Tenant”) acknowledges the right of Buyer
to rely upon the statements and representations of the undersigned contained in
this certificate, and further acknowledges that Buyer will be acquiring the
Property in material reliance on this certificate. Given the foregoing, Tenant
hereby certifies and represents to Buyer and its lender, Keybank National
Association (and its and their successors and assigns), and Landlord (and its
successors and assigns) with respect to the above-described Lease, as follows
(if any blanks do not apply, simply state “None”):

 

1.Tenant is the lessee under that certain lease (the “Lease”) pertaining to the
Property which is dated [_____________], and includes the following amendments:
[Describe Lease and amendments]

 

2.The name of the current landlord (“Landlord”) is:
___________________________________.

 

3.The Lease is for the following portion of the Property (the “Premises”): That
certain space identified as [__________] having approximately [___________] of
rentable square feet.

 

4.The initial term of the Lease commenced on [_________] and shall expire on
[__________], unless sooner terminated in accordance with the terms of the
Lease. Tenant has no option to renew or extend the term of the Lease, except as
follows (if none, so state): [_________].

 

5.The Lease, as it may have been modified or amended, contains the entire
agreement of Landlord and Tenant with respect to the Premises, and is in full
force and effect.

 

6.As of the date hereof, Tenant is occupying the Premises and is paying rent on
a current basis under the Lease.

 

(a)The minimum monthly or base rent currently being paid by Tenant for the
Premises pursuant to the terms of the Lease is [________] per month and has been
paid through _____, 2016.

 

(b)Percentage rent (“Percentage Rent”), if any, due under the Lease has been
paid through [________] and the amount of Percentage Rent for [________] was
[________].

 

(c)Common area maintenance, taxes, insurance and other charges (the
“Reimbursables”) due under the Lease, currently in the amount of $__________ per
month, have been paid through [________].

 

7.Tenant has accepted possession of the Premises, and all construction to be
performed by Landlord for the Premises under the Lease has been completed in
accordance with the terms of the Lease and within the time periods set forth in
the Lease. Landlord has paid in full any required contribution towards work to
be performed by Tenant under the Lease, except as follows (if none, so state):
__________________________________________________________________________.

 

8.The Premises shall be expanded by the addition of the following space on the
dates hereinafter indicated (if none, so state):
____________________________________________________________________________.

 



 C-1 

 

 

9.No default or event that with the passage of time or notice would constitute a
default on the part of Tenant exists under the Lease in the performance of the
terms, covenants and conditions of the Lease required to be performed on the
part of the Tenant.

 

10.No default or event that with the passage of time or notice would constitute
a default on the part of Landlord exists under the Lease in the performance of
the terms, covenants and conditions of the Lease required to be performed on the
part of Landlord.

 

11.Tenant has no option or right to purchase all or any part of the Property.

 

12.Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Premises, or any part thereof.

 

13.Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
_____________________________________________________________.

 

14.Tenant has received no notice that, and has no knowledge that, hazardous
substances are being generated, used, handled, stored or disposed of by Tenant
on the Premises or on the Property in violation of any applicable laws, rules or
regulations or the terms of the Lease.

 

15.No rentals are accrued and unpaid under the Lease, except for Percentage
Rent, if any, or Reimbursables, if any, which are not yet due and payable.

 

16.No prepayments of rentals due under the Lease have been made for more than
one month in advance. No security or similar deposit has been made under the
Lease, except for the sum of [________] which has been deposited by Tenant with
Landlord pursuant to the terms of the Lease.

 

17.Tenant has no defense, setoff, claim or counterclaim as to its obligations
under the Lease, and to date has not asserted any rights of setoff, claim or
counterclaim against Landlord.

 

18.Tenant has not received notice of any assignment, hypothecation, mortgage or
pledge of Landlord’s interest in the Lease or the rents or other amounts payable
thereunder, except as follows (if none, so state):
_______________________________________________________________________________.

 

19.The undersigned is authorized to execute this Tenant Estoppel on behalf of
Tenant.

 

Dated: ___________________, 2016

 

Very truly yours,

 

TENANT:   [___________________________________]  
[___________________________________]       By:     Name:     Its:    

 



 C-2 

 

 

GUARANTOR CERTIFICATION

 

The undersigned (“Guarantor”) certifies to Buyer, its lender and their
successors and assigns that he/she/it is guarantor of the Lease described in the
attached Estoppel Certificate pursuant to a Guaranty dated____________, 20__
(the “Guaranty”). The Guarantor certifies that the Guaranty remains in full
force and effect, and that guarantor has no offsets or defenses or counterclaims
with respect thereto. Guarantor further certifies that, to its knowledge, each
statement of Tenant set forth in the attached Estoppel Certificate is true,
correct and complete. Guarantor acknowledges that Landlord, Buyer and its lender
are relying upon the accuracy of the statements in this Guarantor Certification.

 

Signed by Guarantor on: GUARANTOR:         _______________, 2016
[___________________________________]     [___________________________________]
                By:       Name:       Its:    

 



 C-3 

 

 

EXHIBIT “D”

 

RECORDING REQUESTED BY   AND WHEN RECORDING MAIL TO:                  

 

(Above Space for Recorder’s Use Only)

 

GRANT DEED

 

The Undersigned Grantor(s) Declare(s): DOCUMENTARY TRANSFER TAX is
$____________, computed on full value of the property conveyed; City and County
of San Francisco, State of California;

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
_____________________, a ______________________ (“Grantor”), hereby GRANTS to
________________, a _________ __________________, the following described real
property (the “Property”) located in the City and County of San Francisco, State
of California: See Exhibit “A” attached hereto.

 

SUBJECT TO:

 

1.          Taxes and assessments.

 

2.          All other covenants, conditions, restrictions, reservations, rights,
rights of way, easements, encumbrances, liens and title matters whether or not
of record or visible from an inspection of the Property and all matters which an
accurate survey of the Property would disclose.

 



 D-1 

 

 

IN WITNESS WHEREOF, Grantor has caused this Grant Deed to be executed as of the
___ day of ____________, 2016.

 

  GRANTOR:       _____________________________,   a _____________________      
                                               By:     Name:     Title:  

 

 D-2 

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.  

 

STATE OF CALIFORNIA )     ) ss: county of
                                                   )  

 

On ______________, 2016 before me,
_____________________________________________     (insert name and title of the
officer),

 

personally appeared
                                                                                ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature:           [Seal]    

 

 D-3 

 

 

EXHIBIT “A” to Grant deed

 

LEGAL DESCRIPTION

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY AND COUNTY OF San
Francisco, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

 D-4 

 

 

EXHIBIT “E”

 

BILL OF SALE

 

THIS BILL OF SALE is made this ______ day of _____________, 2016 by
________________, a ___________________ (“Seller”), to ________________, a
___________________ (“Buyer”).

 

RECITALS :

 

A.            Seller and Buyer are parties to that certain Agreement of Purchase
and Sale and Joint Escrow Instructions dated as of _____________, 2016 (the
“Purchase Agreement”) for the purchase and sale of certain real property more
particularly described therein (the “Real Property”). Each capitalized term not
defined herein shall have the respective meaning given to that term in the
Purchase Agreement.

 

B.           The Purchase Agreement provides, in part, that Seller shall
transfer to Buyer all of Seller’s right, title and interest, if any, in and to
any tangible personal property owned by Seller and located on the Real Property,
excluding any such property which is owned by any tenant or integrated with the
property manager’s operation of other properties (“Personal Property”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller does hereby absolutely and
unconditionally give, grant, bargain, sell, transfer, set over, assign, convey,
release, confirm and deliver (collectively, “Transfer”) to Buyer, and Buyer
accepts, all of Seller’s right, title and interest, if any, in and to the
Personal Property.

 

1.          SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE PERSONAL PROPERTY,
IF ANY, IS BEING TRANSFERRED ON AN “AS IS” BASIS, WITHOUT ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, OF ANY KIND WHATSOEVER BY SELLER.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES THAT SELLER
EXPRESSLY DISCLAIMS AND NEGATES, AS TO ALL PROPERTY TRANSFERRED HEREBY: (A) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY: (B) ANY IMPLIED OR EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; AND (C) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR MATERIALS.

 

2.          This Bill of Sale shall be binding upon and inure to the benefit of
the respective successors, assigns, personal representatives, heirs and legatees
of Buyer and Seller.

 

3.          If any party hereto brings any action or suit against the other
party hereto by reason of any breach of any covenant, agreement or provision on
the part of the other party set forth in this Bill of Sale, the prevailing party
shall be entitled to recover from the other party all reasonable out-of-pocket
costs and expenses of the action or suit, including reasonable out-of-pocket
attorneys’ fees, charges and costs, in addition to any other relief to which it
may be entitled.

 

4.          This Bill of Sale may be executed in counterparts, each of which
shall be an original, and all of which, together, shall constitute one and the
same instrument.

 

 E-1 

 

 

IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale as of
the day and year first above written.

 

  Seller:       ____________________________,   a __________________________    
                                           By:     Name:     Title:  

 

 E-2 

 

 

EXHIBIT “F”

 

GENERAL ASSIGNMENT

 

THIS GENERAL ASSIGNMENT (“Assignment”) is made this _____ day of ______________,
2016, by and between ___________________________, a __________________________
(“Assignor”), and _________________, a _____________________ (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor and Assignee are parties to that certain Agreement of Purchase
and Sale and Joint Escrow Instructions (the “Agreement”) dated as of
______________, 2016, respecting the sale of certain “Property” (as described in
the Agreement). Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Agreement.

 

WHEREAS, under the Agreement, Assignor is obligated to assign to Assignee, to
the extent transferable by Assignor, all of Assignor’s right, title and
interest, if any, in and to all Intangible Property, those Leases listed on
Exhibit “A” attached hereto (the “Leases”), and those Contracts listed on
Exhibit “B” attached hereto (the “Contracts”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, except as otherwise provided in Paragraph 9 of
the Agreement, Assignor hereby assigns, sells, transfers, sets over and delivers
unto Assignee, to the extent transferable by Assignor, all of Assignor’s estate,
right, title and interest in and to the Intangible Property, the Leases and the
Contracts, and Assignee hereby accepts such assignment.

 

By acceptance of this Assignment, Assignee hereby assumes the performance of all
of the terms, covenants and conditions imposed upon Assignor under the Leases
and Contracts to the extent of those obligations first arising or accruing on or
after the date of this Assignment.

 

In the event any party hereto institutes any action or proceeding against the
other party with regard to this Assignment, the prevailing party in such action
shall be entitled to recover, in addition to the cost of the suit, its
reasonable out-of-pocket attorneys’ fees.

 

This Assignment shall be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.

 

This Assignment may be executed in any number of counterparts, each of which
shall be an original, and all of which, together, shall constitute one and the
same instrument.

 

The parties hereto agree to execute, acknowledge and deliver any and all
additional papers, documents and other assurances and shall perform any and all
acts and things reasonably necessary in connection with the performance of the
obligations hereunder to carry out the interest of the parties hereto.

 

 F-1 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.

 

  Assignor:       ______________________________,   a
___________________________                                                By:  
  Name:     Title:           Assignee:       _________________________________,
  a _______________________________         By:     Name:     Title:  

 

 F-2 

 

 

EXHIBIT “A” TO GENERAL ASSIGNMENT

 

 F-3 

 

 

EXHIBIT “B” TO GENERAL ASSIGNMENT

 

 F-4 

 

 

EXHIBIT “G”

 

TRANSFEROR’S CERTIFICATION OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform _________________, a __________________________
(“Transferee”), that withholding of tax is not required upon the disposition of
a United States real property interest by ________________, a
____________________ (“Transferor”), Transferor hereby certifies the following:

 

1.          The Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Code and the
Income Tax Regulations promulgated thereunder);

 

2.          The Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Income Tax Regulations issued under the Internal
Revenue Code;

 

3.          The Transferor’s U.S. employer identification number is __________;
and

 

4.          The Transferor’s office address is ______________________________.

 

The Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.

 

Date: _______________, 2016

 

  TRANSFEROR:       ___________________________,   a ________________________  
                                             By:     Name:     Title:  

 

 G-1 

 

 

EXHIBIT “H”

 

FORM OF TENANT NOTICE LETTER

 

___________________________, 2016

 

 

 

Re:Your lease (the “Lease”) of space in the building located at
[______________________], in the City and County of San Francisco, State of
California (the “Building”)

 

Ladies and Gentlemen:

 

You are hereby notified that ________________________, a __________________ (the
“Owner”), as owner of the Building and the current owner of the landlord’s
interest under the Lease, has sold the Building to _________________ (“Buyer”)
as of the date of this letter set forth above, and in connection with such sale
the Owner has assigned and transferred its interest in the Lease and the
security deposits held by it thereunder to Buyer, and Buyer has assumed and
agreed to perform all of the landlord’s obligations under the Lease (including
any obligations set forth in the Lease to repay or account for such security
deposits) from and after such date. Accordingly, (a) all of your obligations
under the Lease from and after the date of this letter (including your
obligations to pay rent and fulfill your insurance requirements) shall be
performable to and for the benefit of Buyer, its successors and assigns and (b)
all of the obligations of the landlord under the Lease (including any
obligations to repay or account for any such security deposits thereunder) from
and after the date of this letter shall be the binding obligations of Buyer and
its successors and assigns.

 

The address of Buyer for purposes of payments or rentals under the Lease is:

 

 

              Facsimile No.       Telephone No.    

 

All inquiries regarding your Lease and the leased premises should be made to
______________ at the following address:

 

 

              Facsimile No.       Telephone No.    

 

 H-1 

 

 

  Very truly yours,       Owner:       _______________________,   a
_______________________                                                By:    
Name:     Title:  

 

 H-2 

 

 

EXHIBIT “I”

 

Owner’s Affidavit

 

San Francisco County, California

Order/File No. _________________________

That certain real property described on Exhibit “A” attached hereto (the “Real
Property”)

 

OWNER’S DECLARATION

 

The undersigned (hereafter “Owner”) does hereby state that the following facts
and statements are true and correct to its actual knowledge:

 

1.          That the person executing this Declaration is fully authorized and
qualified to make this Declaration on Owner’s behalf;

 

2.          That during the period of ninety (90) days immediately preceding the
date of this declaration no work has been done and no materials have been
furnished in connection with the erection, repair, protection or removal of any
building or other structure on the Real Property or in connection with the
improvement of the Real Property, except
________________________________________________.

 

3.          That the Real Property is currently in use as a retail condominium;
and that the following are all of the persons or entities having leases or other
occupancy rights affecting the Real Property: See Exhibit “B” attached hereto.

 

4.          That there are no outstanding options or rights of first refusal to
purchase the Real Property.

 

5.          Seller is not a wholesaler or retailer of perishable agricultural
commodities, produce, poultry, poultry products, livestock or meat products, and
has no direct or indirect relationship (other than the relationship of landlord
to tenant) to the following tenants currently occupying portions of the
Property: [ADD RESTAURANTS, GROCERS, FOOD/PERISHABLE VENDORS].

 

This declaration is made with the intention that First American Title Insurance
Company (the “Company”) and its policy issuing agents will rely upon it in
issuing their title insurance policies and endorsements. Owner agrees to
indemnify the Company against loss or damage (including attorneys’ fees,
expenses, and costs) incurred by the Company as a result of any statement made
herein by Owner, as qualified by Owner’s actual knowledge, being untrue.

 

 I-1 

 

 

Owner declares under penalty of perjury that the foregoing is true and correct
to its actual knowledge.

 

Dated this ____ day of __________, 2016.

 

  Owner:       ______________________________,   a __________________________  
                                             By:     Name:     Title:  

 

 I-2 

 

 

EXHIBIT “A” to Owner’s Affidavit

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY AND COUNTY OF SAN
FRANCISCO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

 I-3 

 

 

EXHIBIT “B” to Owner’s Affidavit

 

 I-4 

 

 

EXHIBIT “J”

 

LIST OF SELLER DISCLOSURES

 

See attached.

 

 J-1 

 

 

EXHIBIT “K”

 

LIST OF LEASES

 

Lease dated March 30, 2015 with F2 Founders, LLC

 

 K-1 

 

 

EXHIBIT “L”

 

Intentionally deleted

 

 L-1 

 

 

EXHIBIT “M”

 

FORM OF CC&R ESTOPPEL CERTIFICATE

 

[SUBJECT TO REVISION FOLLOWING REVIEW OF CC&Rs]

 

To:           Dated:    

 

Re: Declaration of Covenants and Restrictions of the ______________ Association
dated as of _______________, recorded in the Official Records of San Francisco
County, California (the “Official Records”) on _____________ as Instrument No.
____________ (the “Original CC&Rs”), as amended or assigned by (a) that certain
___________________ of the _____________ Association dated as of
_______________, recorded in the Official Records on __________ as Instrument
No. __________, and (b) that certain Assignment of ___________ dated
_____________, recorded in the Official Records on _______________ as Instrument
No. ____________ (as amended and assigned, the “CC&Rs”)

 

Ladies and Gentlemen:

 

The undersigned (the “Association”) has the full right, power and authority to
execute and deliver this estoppel certificate. Terms not otherwise defined
herein shall have the meaning given thereto in the CC&Rs. The property more
particularly described in Exhibit A attached hereto (the “Property”) is
currently owned by __________________ (“Owner”) and is subject to the CC&Rs and
is part of the planned unit development of which the Property is a part (the
“CID”). The undersigned understands that the above addressee (“Buyer”) intends
to acquire the Property and will be relying on this estoppel certificate in
doing so. Accordingly, as of the date hereof, the undersigned, in accordance
with Section ________ of the Original CC&Rs, hereby certifies and represents to
Buyer, and its lender, Keybank National Association (and its and their
successors and assigns), and Owner (and its successors and assigns), as follows:

 

1.          The CC&Rs are valid, enforceable, and in full force and effect and
have not been modified, supplemented, amended, terminated or superseded except
as expressly set forth above.

 

2.          True, correct and complete copies of the [Association Documents] [TO
BE DEFINED] are attached hereto as Exhibit B. The Association Documents are in
full force and effect and have not been modified, supplemented, amended,
terminated or superseded except as expressly set forth above.

 

3.          There are no use agreements, maintenance agreements or other
agreements regarding use rights and maintenance obligations between the
Association and the original Declarant under the CC&Rs (or any successor
thereto) that is currently in force affecting the Property, other than the
following:_______________________________________________________________________.

 

4.          To the Association’s actual knowledge, there are no defaults
existing under the CC&Rs as the same apply to the Property.

 

5.          As of the date hereof, the aggregate amount of the fees,
assessments, maintenance expenses, and other charges which are or could become a
lien or encumbrance on or against the Property or an obligation of Owner is
$________ and such fees, maintenance expenses and other charges have been paid
through ________________, 2016.

 

6.          Association is presently entitled to no offsets, credit, or claims
against assessments owed under the CC&Rs with respect to the Property.

 

7.          There are no liens being asserted or capable of being asserted
against the Property by the undersigned under the CC&Rs.

 

 M-1 

 

 

8.          The CID is a mixed use residential and commercial project governed
jointly under the CC&R’s by the Association.

 

9.          No tenant or owner within the CID has asserted or alleged any claim
related to any defect in the construction or condition of any part of the common
area of the CID or any improvements comprising part of the CID.

 

10.         All insurance required under the CC&R’s is in full force and effect.
The owner of the Property is an additional insured under such insurance to the
extent of its interest in the Property.

 

11.         There is no pending or to the knowledge of the Association,
threatened litigation, arbitration or other dispute resolution proceeding
involving the CID or under the CC&R’s, except as follows:
__________________________________________________.

 

12.         No special assessments or levies under the CC&R’s have been adopted
by the Association and to the Association’s knowledge no such special assessment
or levy is contemplated.

 

13.         Attached hereto as Exhibit C are: (i) a true and correct copy of the
[HOA Budget] for calendar year 2016, (ii) a true and correct copy of the [HOA
2015 Income and Expense Statement], and (iii) a true and correct copy of
[Reserve Study].

 

Each individual executing this estoppel certificate represents and warrants that
such individual has been duly and validly authorized to do so. This estoppel
certificate shall be binding on the undersigned and its successors and assigns
and shall inure to the benefit of Buyer, and its lender, Keybank National
Association (and its and their successors and assigns), and Owner (and its
successors and assigns).

 

_______________________   a _______________________    
                                           By:             Name:            
Title:  

 

 M-2 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

 M-3 

 

 

EXHIBIT B

 

COPIES OF ASSOCIATION DOCUMENTS

 

 M-4 

 

 

EXHIBIT C

 

COPIES OF ASSOCIATION FINANCIAL DOCUMENTS

 

 M-5 

 

 

AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

 

by and between

 

Grove Street Hayes Valley LLC, as Seller,

 

and

 

SRT SF Retail I, LLC, as Buyer

 

  

 

 

Table of Contents

 

    Page       1. Purchase and Sale 1       2. Purchase Price 1       3. Escrow
2       4. Buyer’s Investigations 2       5. Conditions to the Close of Escrow 4
      6. Deliveries to Escrow Holder 7       7. Deliveries Upon Close of Escrow
7       8. Costs and Expenses 8       9. Prorations 8       10. Disbursements
and Other Actions by Escrow Holder 10       11. AS-IS Sale and Purchase; Release
10       12. Seller’s Representations and Warranties 13       13. Buyer’s
Representations and Warranties 14       14. Seller Covenants 15       15.
Casualty and Condemnation 15       16. Notices 16       17. Commissions 17      
18. Legal and Equitable Enforcement of this Agreement 18       19. Assignment 19
      20. Confidentiality 20       21. Miscellaneous 20

 

 -i- 

 

 

Glossary

 

Additional Deposit 2 Affiliate 21 Agreement 1 Approval Notice 4 Association 3
Bill of Sale 7 Business Day 21 Buyer 1 BUYER’S POST-CLOSING CLAIMS 18 Claims 13
Close of Escrow 7 Closing Date 2 Consultant 4 Contingency Date 3 Current Tax
Year 9 Deed 7 Deposit 2 Disclosure Items 13 Disclosure Report 12 Due Diligence 3
Effective Date 1 Escrow Holder 1 Escrow Instructions 2 Excluded Documents 2
General Assignment 7 Governmental Regulations 11 Hazardous Materials 11
Independent Consideration 2 Initial Deposit 1 Initial Deposit Deadline 1
Intangible Property 1 Lease Inducement Costs 9 Lease Year 8 Leases 1 Material
Damage 16 Materially Damaged 16 Percentage Rents 8 Permitted Exceptions 5 Person
21 Personal Property 1 Property 1 PTR 5 PURCHASE DOCUMENTS 18 Purchase Price 1
Real Property 1 RECOURSE NOTICE 18 Reimbursable Tenant Expenses 9 Rents 8
Required Estoppels 3 Seller 1 Seller’s Documents 2 Seller’s Estimated
Reimbursable Tenant Expenses 9 SELLER’S UNDERTAKINGS 18 Subject Lease Year 8
Title Company 5 Title Disapproval 5 Title Policy 5 Uncollected Rents 8

 



 -i- 